19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                   Pg 1 of 110
                                     Hearing Date: December 18, 2019, at 9:00 a.m. (prevailing Eastern Time)
                                Objection Deadline: December 12, 2019 at 4:00 p.m. (prevailing Eastern Time)



     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone: (212) 940-8800
     New York, New York 10022                                      Facsimile: (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900

     -and-

     Chad J. Husnick, P.C.
     W. Benjamin Winger (pro hac vice pending)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28                Main Document
                                            Pg 2 of 110


                          NOTICE OF DEBTORS’ MOTION FOR
                      ENTRY OF AN ORDER APPROVING (I) THE
                  ADEQUACY OF THE DISCLOSURE STATEMENT;
                   (II) SOLICITATION AND NOTICE PROCEDURES;
            (III) FORMS OF BALLOTS AND NOTICES IN CONNECTION
         THEREWITH; AND (IV) CERTAIN DATES WITH RESPECT THERETO

         PLEASE TAKE NOTICE that on November 15, 2019, the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an Order

 Approving (I) the Adequacy of the Disclosure Statement; (II) Solicitation and Notice Procedures;

 (III) Forms of Ballots and Notices in Connection Therewith; and (IV) Certain Dates with Respect

 Thereto (the “Motion,” a copy of which is attached hereto). A hearing (the “Hearing”) on the

 Motion will be held before the Honorable Cecelia G. Morris of the United States Bankruptcy Court

 for the Southern District of New York (the “Court”), 355 Main Street, Poughkeepsie, New York

 12601, on December 18, 2019, at 9:00 a.m., (prevailing Eastern Time).

         PLEASE       TAKE      FURTHER         NOTICE       that    any   responses    or   objections

 (each, an “Objection”) to the Motion and the relief requested therein shall be in writing, shall

 conform to the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the

 Southern District of New York, and the Final Order Establishing Certain Notice, Case

 Management, and Administrative Procedures [Docket No. 207] (the “Case Management Order”),

 shall set forth the basis for the Objection and the specific grounds therefore, and shall be filed with

 the Court electronically in accordance with General Order M-399 by registered users of the Court’s

 case filing system (the User’s Manual for the Electronic Case Filing System can be found at

 http://www.nysb.uscourts.gov, the official website for the Court), with a hard copy delivered

 directly to chambers pursuant to Local Rule 9070-1 and served so as to be actually received no

 later   than     December       12,    2019,     at     4:00       p.m.   (prevailing Eastern Time)




                                                   2
19-36300-cgm      Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                            Pg 3 of 110


 (the “Objection Deadline”), upon the parties on the Master Service List (as defined in the Case

 Management Order), including, without limitation:

        a. Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022,
           (Attn: Edward O. Sassower, P.C., and Joshua A. Sussberg, P.C.) and Kirkland & Ellis
           LLP, 300 North LaSalle Street, Chicago, Illinois 60654 (Attn: Chad J. Husnick, P.C.
           and W. Benjamin Winger), co-counsel for the Debtors;

        b. Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New York 10022,
           (Attn: Steven J. Reisman), co-counsel for the Debtors;

        c. The Office of The United States Trustee for Region 2, 11A Clinton Avenue, Room 620,
           Albany, New York 12207 (Attn: Alicia Leonhard); and

        d. Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington,
           Delaware 19899-8705 (Attn: Robert J. Feinstein and Bradford Sandler), counsel for
           the Official Committee of Unsecured Creditors.

        PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

 with respect to the Motion, the Debtors shall, on or after the Objection Deadline, submit to the

 Court an order substantially in the form annexed as Exhibit A to the Motion, which order the

 Court may enter with no further notice or opportunity to be heard.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates at the Hearing. The Debtors will file an agenda before the Hearing, which may

 modify or supplement the Motion to be heard at the Hearing.

        PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free

 of charge by visiting the website of Stretto at http://case.stretto.com/barneys. You may also obtain

 copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

 accordance with the procedures and fees set forth therein.




                                                  3
19-36300-cgm   Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                         Pg 4 of 110


 Dated: November 15, 2019         /s/ Joshua A. Sussberg, P.C.
 New York, New York               Edward O. Sassower, P.C.
                                  Joshua A. Sussberg, P.C.
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900

                                  -and-

                                  Chad J. Husnick, P.C.
                                  W. Benjamin Winger (pro hac vice pending)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle Street
                                  Chicago, Illinois 60654
                                  Telephone:     (312) 862-2000
                                  Facsimile:     (312) 862-2200

                                  Co-Counsel for the Debtors and Debtors in Possession

                                  -and-

                                  Steven J. Reisman
                                  KATTEN MUCHIN ROSENMAN LLP
                                  575 Madison Avenue
                                  New York, New York 10022
                                  Telephone: (212) 940-8800
                                  Facsimile: (212) 940-8776

                                  Co-Counsel for the Debtors and Debtors in Possession




                                            4
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                   Pg 5 of 110


     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone: (212) 940-8800
     New York, New York 10022                                      Facsimile: (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900

     -and-

     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone: (312) 862-2000
     Facsimile: (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.
19-36300-cgm           Doc 529    Filed 11/15/19 Entered 11/15/19 18:38:28                   Main Document
                                               Pg 6 of 110


                          DEBTORS’ MOTION FOR ENTRY
                         OF AN ORDER APPROVING (I) THE
                  ADEQUACY OF THE DISCLOSURE STATEMENT;
                  (II) SOLICITATION AND NOTICE PROCEDURES;
            (III) FORMS OF BALLOTS AND NOTICES IN CONNECTION
         THEREWITH; AND (IV) CERTAIN DATES WITH RESPECT THERETO

         Barneys New York, Inc. and its debtor affiliates, as debtors and debtors in possession in

 the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully state the following

 in support of this motion:

                                              Relief Requested

         1.       The Debtors seek entry of an order, substantially in the form attached hereto as

 Exhibit A (the “Order”), granting the following relief and such other relief as is just and proper:

                  a.      Disclosure Statement. Approving the Disclosure Statement for the Joint
                          Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates
                          (the “Disclosure Statement”) as containing “adequate information”
                          pursuant to section 1125 of the Bankruptcy Code;

                  b.      Solicitation and Voting Procedures. Approving the procedures for
                          (i) soliciting, receiving, and tabulating votes to accept or reject the Joint
                          Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates
                          (as may be amended, supplemented, or modified from time to time, the
                          “Plan”), (ii) voting to accept or reject the Plan, and (iii) filing objections to
                          the Plan (the “Solicitation and Voting Procedures”), substantially in the
                          form attached to the Order as Exhibit 1;

                  c.      Ballots. Approving the Class 3 Ballot and Class 4 Ballot (the “Ballots”),
                          substantially in the form attached to the Order as Exhibits 2a and 2b,
                          respectively;

                  d.      Non-Voting Status Notices. Approving (i) the form of notice applicable to
                                                      2
                          Holders of Allowed Claims or Allowed Interests that are Unimpaired under
                          the Plan and who are, pursuant to section 1126(f) of the Bankruptcy Code,
                          conclusively presumed to accept the Plan; (ii) the form of notice applicable
                          to Holders of Claims or Interests that are Impaired under the Plan and who
                          are, pursuant to section 1126(g) of the Bankruptcy Code, conclusively
                          deemed to reject the Plan; and (iii) the form of notice applicable to Holders

 2
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in either the
     Disclosure Statement or the Plan, as applicable.



                                                        2
19-36300-cgm        Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                           Pg 7 of 110


                       of Claims that are subject to a pending objection by the Debtors and who
                       are not entitled to vote the disputed portion of such Claim
                       (each, a “Non-Voting Status Notice”), substantially in the forms attached to
                       the Order as Exhibit 3, Exhibit 4, and Exhibit 5, respectively;

               e.      Solicitation Packages. Finding that the solicitation materials and
                       documents         included       in       the       solicitation    packages
                       (the “Solicitation Packages”) that will be sent to, among others, Holders of
                       Claims entitled to vote to accept or reject the Plan, comply with Bankruptcy
                       Rules 3017(d) and 2002(b);

               f.      Cover Letter. Approving the form of letter (the “Cover Letter”) that the
                       Debtors will send to Holders of Allowed Claims or Allowed Interests
                       entitled to vote to accept or reject the Plan urging such parties to vote in
                       favor of the Plan, substantially in the form attached to the Order as
                       Exhibit 6;

               g.      Confirmation Hearing Notice. Approving the form and manner of notice
                       of the hearing to consider Confirmation of the Plan
                       (the “Confirmation Hearing,”     and       the        notice      thereof,
                       the “Confirmation Hearing Notice”), substantially in the form attached to
                       the Order as Exhibit 7;

               h.      Plan Supplement Notice. Approving the notice related to the filing of the
                       Plan Supplement (the “Plan Supplement Notice”), substantially in the form
                       attached to the Order as Exhibit 8;

               i.      Assumption and Rejection Notices. Approving the form of notices to
                       counterparties to Executory Contracts and Unexpired Leases that will be
                       assumed or rejected pursuant to the Plan, (the “Assumption Notice” and the
                       “Rejection Notice,” respectively) substantially in the forms attached to the
                       Order as Exhibit 9 and Exhibit 10, respectively; and

               j.      Confirmation Timeline. Establishing the following dates and deadlines,
                       subject to modification as necessary:

                       i.     Voting Record Date. December 11, 2019 as the date for
                              determining (i) which Holders of Claims in the Voting Classes are
                              entitled to vote to accept or reject the Plan and receive Solicitation
                              Packages in connection therewith and (ii) whether Claims have been
                              properly assigned or transferred to an assignee pursuant to
                              Bankruptcy Rule 3001(e) such that the assignee can vote as the
                              Holder of the respective Claim (the “Voting Record Date”);




                                                3
19-36300-cgm         Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                Pg 8 of 110


                           ii.      Disclosure Statement Hearing. December 18, 2019, or as soon
                                    thereafter as the Debtors may be heard as the date for the hearing at
                                    which the Court will consider approval of the Disclosure Statement;

                           iii.     Solicitation Launch Date. December 20, 2019 as the outside date
                                    to commence distributing Solicitation Packages, including Ballots,
                                    to Holders of Claims entitled to vote to accept or reject the Plan
                                    (the “Solicitation Launch Date”);

                           iv.      Publication Deadline. December 23, 2019 as the outside date by
                                    which the Debtors will submit the Confirmation Hearing Notice for
                                    publication     in  a     format   modified    for    publication
                                    (the “Publication Notice”);

                           v.       Voting Deadline. January 17, 2020, at 4:00 p.m. prevailing
                                    Eastern Time as the deadline by which all Ballots must be properly
                                    executed,     completed,    and   delivered     so    that    they
                                                                                                     3
                                    are actually received (the “Voting Deadline”) by Stretto
                                    (the “Voting and Claims Agent”);

                           vi.      Plan Objection Deadline. January 17, 2020, at 4:00 p.m.
                                    prevailing Eastern Time as the deadline by which objections to the
                                    Plan must be filed with the Court and served so as to be
                                    actually received    by     the    appropriate   notice    parties
                                    (the “Plan Objection Deadline”); and

                           vii.     Deadline to File Voting Report. January 20, 2020, at 4:00 p.m.
                                    prevailing Eastern Time as the date by which the report tabulating
                                    the voting on the Plan (the “Voting Report”) shall be filed with the
                                    Court;

                           viii.    Confirmation Hearing Date. January 24, 2020, or as soon
                                    thereafter as the Debtors may be heard as the date for the hearing at
                                    which the Court will consider Confirmation of the Plan
                                    (the “Confirmation Hearing Date”).

                                            Jurisdiction and Venue

         2.       The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern



 3
     Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.



                                                          4
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                            Pg 9 of 110


 District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to rule

 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

 final order by the Court in connection with this motion to the extent that it is later determined that

 the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The statutory bases for the relief requested herein are sections 1125, 1126, and 1128

 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules

 2002, 3016, 3017, 3018, and 3020, and Rules 3017-1, 3018-1, and 3020-1 of the Local Bankruptcy

 Rules for the Southern District of New York (the “Local Rules”).

                                             Background

        5.      The Debtors commenced these chapter 11 cases to obtain postpetition financing

 necessary to fund their business and these chapter 11 cases while they pursue and implement a

 value-maximizing restructuring transaction.           Consummation of the Sale Transaction on

 November 1, 2019, was a critical step in that process. This restructuring, and the Debtors’ ultimate

 exit from chapter 11, will be finally implemented through the Plan, which contemplates the

 distribution of available proceeds, in accordance with relative Claim priorities, after giving effect

 to the Sale Transaction. The Plan maximizes stakeholder recoveries in these Chapter 11 Cases

 and is the best available alternative to conclude the process. To solicit acceptances for the Plan,

 the Debtors will provide voting creditors the Disclosure Statement. By this motion, the Debtors

 seek approval of the Disclosure Statement and related relief.




                                                   5
19-36300-cgm              Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                        Main Document
                                                     Pg 10 of 110


             6.        The Plan classifies Holders of Claims or Interests into certain Classes for all

 purposes, including with respect to voting on the Plan, pursuant to section 1126 of the Bankruptcy
                                                                                                                     4
 Code. The following chart represents the Classes of Claims or Interests under the Plan:

 Class                      Claim/Interest                     Status                         Voting Rights

     1      Other Secured Claims                          Unimpaired       Not Entitled to Vote (Deemed to Accept)

     2      Other Priority Claims                         Unimpaired /     Not Entitled to Vote (Deemed to Accept / Reject)
                                                          Impaired

     3      Prepetition Secured Claims                    Impaired         Entitled to Vote

     4      General Unsecured Claims                      Impaired         Entitled to Vote

     5      Intercompany Claims                           Impaired         Not Entitled to Vote (Deemed to Reject)

     6      Intercompany Interests                        Impaired         Not Entitled to Vote (Deemed to Reject)

     7      Interests in Barneys                          Impaired         Not Entitled to Vote (Deemed to Reject)

     8      Section 510(b) Claims                         Impaired         Not Entitled to Vote (Deemed to Reject)


             7.        Holders of Claims in Class 3 and Class 4 are impaired under the Plan. The Debtors

 propose to solicit votes to accept or reject the Plan from Holders of Claims in such classes

 (the “Voting Classes”). The Debtors do not propose to solicit votes from Holders of Claims or
                                                                                                        5
 Interests in Classes 1, 2, 5, 6, 7, and 8 (collectively, the “Non-Voting Classes”).




 4
         The Plan constitutes a separate chapter 11 plan for each Debtor. The classifications set forth in Classes 1, 2, 3, 4,
         5, 6, 7, and 8 shall be deemed to apply to each Debtor.
 5
         If the Debtors amend the Plan prior to the hearing to consider approval of the Disclosure Statement such that any
         Non-Voting Class is no longer either unimpaired or fully impaired, the Debtors would propose to solicit votes
         from Holders of Claims or Interests in such Class and treat it as a Voting Class.



                                                                6
19-36300-cgm          Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                 Pg 11 of 110


                                                   Basis for Relief

 I.       The Court Should Approve the Disclosure Statement.

          A.       The Standard of Approval for a Disclosure Statement.

          8.       Pursuant to section 1125 of the Bankruptcy Code, the proponent of a proposed

 chapter 11 plan must provide “adequate information” regarding that plan to Holders of impaired

 claims and interests entitled to vote on the plan. Specifically, section 1125(a)(1) of the Bankruptcy

 Code states, in relevant part, as follows:

                   “[A]dequate information” means information of a kind, and in
                   sufficient detail, as far as is reasonably practicable in light of the
                   nature and history of the debtor and the condition of the debtor’s
                   books and records, including a discussion of the potential material
                   Federal tax consequences of the plan to the debtor, any successor to
                   the debtor, and a hypothetical investor typical of the Holders of
                   claims or interests in the case, that would enable such a hypothetical
                   investor of the relevant class to make an informed judgment about
                   the plan.

          9.       A disclosure statement must, as a whole, provide information that is “reasonably

 practicable” to permit an “informed judgment” by creditors and interest Holders, if applicable, to

 vote on a plan. 6        “Adequate information” is a flexible standard, based on the facts and
                                    7
 circumstances of each case.            Both this Court and others acknowledge that determining what


 6
      See In re Momentum Mfg. Corp., 25 F.3d 1132, 1136 (2d Cir. 1994); see also In re Ionosphere Clubs, Inc., 179
      B.R. 24, 29 (Bankr. S.D.N.Y. 1995) (adequacy of a disclosure statement “is to be determined on a case-specific
      basis under a flexible standard that can promote the chapter 11 policy of fair settlement through a negotiation
      process between informed interested parties” (internal citation omitted)); see also In re Amfesco Indus., Inc., No.
      CV-88-2952 (JBW), 1988 WL 141524, at *5 (E.D.N.Y. Dec. 21, 1988) (stating that “[u]nder section 1125 of the
      Bankruptcy Code, a reasonable and typical creditor or equity security Holder must be provided ‘adequate
      information’ to make an informed judgment regarding a proposed plan.”); BSL Operating Corp. v. 125 E Taverns,
      Inc. (In re BSL Operating Corp.), 57 B.R. 945, 950 (Bankr. S.D.N.Y. 1986) (stating that “[s]ection 1125 might
      be described as a non-rigid ‘how-to-inform’ section . . . . A disclosure statement . . . is evaluated only in terms
      of whether it provides sufficient information to permit enlightened voting by Holders of claims or interests.”); In
      re Copy Crafters Quickprint, Inc., 92 B.R. 973, 979 (Bankr. N.D.N.Y. 1988) (the adequacy of a disclosure
      statement is to be “determined on a case-specific basis under a flexible standard that can promote the policy of
      chapter 11 towards fair settlement through a negation process between informed interested parties.”).
 7
      11 U.S.C. § 1125(a)(1) (“‘adequate information’ means information of a kind, and in sufficient detail, as far as is
      reasonably practicable in light of the nature and history of the debtor and the condition of the debtor’s books and


                                                            7
19-36300-cgm            Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28                        Main Document
                                                Pg 12 of 110


 constitutes “adequate information” for the purpose of satisfying section 1125 of the Bankruptcy
                                                                  8
 Code resides within the broad discretion of the court.

         10.       In making a determination as to whether a disclosure statement contains adequate

 information as required by section 1125 of the Bankruptcy Code, courts typically look for

 disclosures related to topics such as:

                   a.       the events that led to the filing of a bankruptcy petition;

                   b.       the relationship of the debtor with its affiliates;

                   c.       a description of the available assets and their value;

                   d.       the company’s anticipated future;

                   e.       the source of information stated in the disclosure statement;

                   f.       the debtors’ condition while in chapter 11;

                   g.       claims asserted against the debtor;

                   h.       the estimated return to creditors under a chapter 7 liquidation;

                   i.       the future management of the debtor;


     records”); see also Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From
     the legislative history of § 1125 we discern that adequate information will be determined by the facts and
     circumstances of each case.”); First Am. Bank of N.Y. v. Century Glove, Inc., 81 B.R. 274, 279 (D. Del. 1988)
     (noting that adequacy of disclosure for a particular debtor will be determined based on how much information is
     available from outside sources); S. Rep. No. 95-989, at 121 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5907
     (“the information required will necessarily be governed by the circumstances of the case”).
 8
     See, e.g., Kirk v. Texaco, Inc., 82 B.R. 678, 682 (S.D.N.Y. 1988) (“The legislative history could hardly be more
     clear in granting broad discretion to bankruptcy judges under § 1125(a): ‘Precisely what constitutes adequate
     information in any particular instance will develop on a case-by-case basis. Courts will take a practical approach
     as to what is necessary under the circumstances of each case.’” (quoting H.R. Rep. No. 595, at 408–09 (1977)));
     see also In re River Village Assoc., 181 B.R. 795, 804 (E.D. Pa. 1995) (“[T]he Bankruptcy Court is thus given
     substantial discretion in considering the adequacy of a disclosure statement.”); In re Phoenix Petroleum Co.,
     278 B.R. 385, 393 (Bankr. E.D. Pa. 2001) (same); Tex. Extrusion Corp. v. Lockheed Corp. (In re Tex. Extrusion
     Corp.), 844 F.2d 1142, 1157 (5th Cir. 1988) (“The determination of what is adequate information is subjective
     and made on a case by case basis. This determination is largely within the discretion of the bankruptcy court.”);
     In re PC Liquidation Corp., 383 B.R. 856, 865 (E.D.N.Y. 2008) (internal citations omitted) (“The standard for
     disclosure is, thus, flexible and what constitutes ‘adequate disclosure’ in any particular situation is determined on
     a case-by-case basis, with the determination being largely within the discretion of the bankruptcy court.”); In re
     Lisanti Foods, Inc., 329 B.R. 491, 507 (Bankr. D.N.J. 2005) (“The information required will necessarily be
     governed by the circumstances of the case.”).



                                                            8
19-36300-cgm            Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                Pg 13 of 110


                   j.       the chapter 11 plan or a summary thereof;

                   k.       financial information, valuations, and projections relevant to a creditor’s
                            decision to accept or reject the chapter 11 plan;

                   l.       information relevant to the risks posed to creditors under the plan;

                   m.       the actual or projected realizable value from recovery of preferential or
                            otherwise avoidable transfers;

                   n.       litigation likely to arise in a nonbankruptcy context; and

                   o.       tax attributes of the debtor. 9

          11.      Disclosure regarding all topics is not necessary in every case. 10

          B.       The Disclosure Statement Contains Adequate Information in Accordance with
                   Section 1125 of the Bankruptcy Code.

          12.      The Disclosure Statement provides “adequate information” to allow Holders of

 Allowed Claims in the Voting Classes to make informed decisions about whether to vote to accept

 or reject the Plan. Specifically, the Disclosure Statement contains a number of categories of

 information that courts consider “adequate information,” including:

                   a.       The Debtors’ Corporate History, Structure, and Business Overview. An
                            overview of the Debtors’ corporate history, business operations,
                            organizational structure, and capital structure, which are described in detail
                            in Article V of the Disclosure Statement;

                   b.       Events Leading to the Chapter 11 Filings. An overview of the Debtors’
                            events leading to the commencement of the Debtors’ chapter 11 cases,
                            which are described in detail in Article VI of the Disclosure Statement;




 9
      See In re U.S. Brass Corp., 194 B.R. 420, 424–25 (Bankr. E.D. Tex. 1996); see also In re Scioto Valley Mortg.
      Co., 88 B.R. 168, 170–71 (Bankr. S.D. Ohio 1988) (listing the factors courts have considered in determining the
      adequacy of information provided in a disclosure statement); In re Metrocraft Pub. Serv., Inc., 39 B.R. 567, 568
      (Bankr. N.D. Ga. 1984) (same).
 10
      See In re U.S. Brass Corp., 194 B.R. at 424; see also In re Phoenix Petroleum Co., 278 B.R. 385, 393 (Bankr. E.D.
      Pa. 2001) (“[C]ertain categories of information which may be necessary in one case may be omitted in another;
      no one list of categories will apply in every case.”).



                                                           9
19-36300-cgm            Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                              Pg 14 of 110


                   c.      Risk Factors. Certain risks associated with the Debtors’ businesses, as well
                           as certain risks associated with forward-looking statements and an overall
                           disclaimer as to the information provided by and set forth in the Disclosure
                           Statement, which are described in Article VIII of the Disclosure Statement;

                   d.      Solicitation and Voting Procedures. A description of the procedures for
                           soliciting votes to accept or reject the Plan and voting on the Plan including
                           a copy of the Order once entered, which are described in Article IX of the
                           Disclosure Statement;

                   e.      Confirmation of the Plan. Confirmation procedures and statutory
                           requirements for Confirmation and Consummation of the Plan, which are
                           described in Article X of the Disclosure Statement;

                   f.      Certain United States Federal Income Tax Consequences of the Plan. A
                           description of certain U.S. federal income tax law consequences of the Plan,
                           which are described in Article XI of the Disclosure Statement; and

                   g.      Recommendation. A recommendation by the Debtors that Holders of
                           Claims in the Voting Classes should vote to accept the Plan, stated in Article
                           XII of the Disclosure Statement.

        13.        Based on the foregoing, the Debtors submit that the Disclosure Statement complies

 with all aspects of section 1125 of the Bankruptcy Code and addresses the information set forth

 above in a manner that provides adequate information to Holders of Claims entitled to vote to

 accept or reject the Plan. Accordingly, the Debtors submit that the Disclosure Statement contains

 “adequate information” and therefore should be approved.

        C.         The Disclosure Statement Provides Sufficient Notice of Injunction,
                   Exculpation, and Release Provisions in the Plan.

        14.        Bankruptcy Rule 3016(c) requires that, if a plan provides for an injunction against

 conduct not otherwise enjoined under the Bankruptcy Code, the plan and disclosure statement must

 describe, in specific and conspicuous language, the acts to be enjoined and the entities subject to

 the injunction.

        15.        Article IV of the Disclosure Statement describes in detail the entities subject to an

 injunction under the Plan and the acts that they are enjoined from pursuing. Further, the relevant




                                                    10
19-36300-cgm           Doc 529         Filed 11/15/19 Entered 11/15/19 18:38:28                        Main Document
                                                   Pg 15 of 110


 language in the Plan is in bold font, making it conspicuous to anyone who reads it. Accordingly,

 the Debtors respectfully submit that the Disclosure Statement complies with Bankruptcy

 Rule 3016(c) by conspicuously describing the conduct and parties enjoined by the Plan.

 II.       The Court Should Approve the Disclosure Statement Hearing Notice.

           16.       Bankruptcy Rule 3017(a) requires that notice of the hearing to consider the

 proposed disclosure statement be provided to creditors and other parties in interest, and

 Bankruptcy Rule 2002(b) requires 28 days’ notice for filing objections to the Disclosure

 Statement. 11 Pursuant to Bankruptcy Rule 9006, the Debtors request that the Court approve the
                                                                                      12
 reduction of the Bankruptcy Rule 2002(b) notice period by one day.                        The facts and circumstances

 of these Chapter 11 Cases, including the Debtors’ wind down budget, support such de minimis

 shortening of the relevant period(s).

           17.       The Debtors will serve all known creditors with notice of the Disclosure Statement

 hearing (the “Disclosure Statement Hearing Notice”). The Disclosure Statement Hearing Notice

 identifies the following: (a) the date, time, and place of the Disclosure Statement Hearing; (b) the

 manner in which a copy of the Disclosure Statement (and exhibits thereto, including the Plan) can

 be obtained; (c) the deadline and procedures for filing objections to the approval of the Disclosure

 Statement; and (d) a copy of this motion and proposed order (excluding the exhibits). Additionally,

 the Debtors will distribute copies of the Disclosure Statement, including exhibits, to parties on the

 list of all parties who have requested notice under Bankruptcy Rule 2002 (the “2002 List”).


 11
       See Fed. R. Bankr. P. 3017(a) (providing that after a disclosure statement is filed, it must be mailed with the notice
       of the hearing to consider the disclosure statement and any objections or modifications thereto on no less than 28
       days’ notice thereof); see also Fed. R. Bankr. P. 2002(b) (requiring not less than 28 days’ notice by mail of the
       time for filing objections and the hearing to consider the approval of a disclosure statement).
 12
       Pursuant to Bankruptcy Rule 9006, a court may reduce the notice period in its discretion for cause. See Fed. R.
       Bankr. P. 9006(c).



                                                              11
19-36300-cgm      Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                           Pg 16 of 110


 Accordingly, the Debtors submit that the Disclosure Statement Hearing Notice should be approved

 as appropriate and in compliance with the requirements of the Bankruptcy Code and the

 Bankruptcy Rules.

 III.   The Court Should Approve the Confirmation Timeline and Related Forms.

        A.      The Court Should Approve the Voting Record Date, Solicitation Launch Date,
                and Voting Deadline.

        18.     Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes in

 connection with the confirmation of a plan, “creditors and equity security Holders shall include

 Holders of stocks, bonds, debentures, notes, and other securities of record on the date the order

 approving the disclosure statement is entered or another date fixed by the court, for cause, after

 notice and a hearing.”       Bankruptcy Rule 3018(a) contains a similar provision regarding

 determination of the record date for voting purposes. Additionally, Bankruptcy Rule 3017(c)

 provides that before approving the disclosure statement, the Court must fix a time within which

 the Holders of claims and interests may accept or reject a plan and may fix a date for the hearing

 on confirmation of a plan.

        19.     The   Debtors     request   that    the   Court   exercise   its   authority   under

 Bankruptcy Rules 3017(d) and 3018(a) to establish December 20, 2019 as the Solicitation Launch

 Date, December 11, 2019 as the Voting Record Date, and January 17, 2020, at 4:00 p.m. as the

 Voting Deadline. Moreover, the Debtors propose that, with respect to any transferred Claim, the

 transferee shall be entitled to receive a Solicitation Package and, if the Holder of such Claim is

 entitled to vote with respect to the Plan, cast a Ballot on account of such Claim only if: (a) all

 actions necessary to effectuate the transfer of the Claim pursuant to Bankruptcy Rule 3001(e) have

 been completed by the Voting Record Date or (b) the transferee files by the Voting Record Date

 (i) the documentation required by Bankruptcy Rule 3001(e) to evidence the transfer and (ii) a



                                                   12
19-36300-cgm         Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                    Main Document
                                                Pg 17 of 110


 sworn statement of the transferor supporting the validity of the transfer. In the event a Claim is

 transferred after the Voting Record Date, the transferee of such Claim shall be bound by any vote

 on the Plan made by the Holder of such Claim as of the Voting Record Date.

          20.      The Debtors request that, after the Debtors distribute Solicitation Packages to

 Holders of Claims entitled to vote on the Plan as part of the Solicitation Launch Date, the Court

 require that all Holders of Claims entitled to vote on the Plan complete, execute, and return their

 Ballots so that they are actually received by the Voting and Claims Agent on or before the Voting

 Deadline.

          21.      The foregoing timing and materials will afford Holders of Claims entitled to vote

 on the Plan at least 28 days, within which to review and analyze such materials and subsequently

 make an informed decision as to whether to vote to accept or reject the Plan before the Voting

 Deadline consistent with the requirements of the applicable Bankruptcy Rules. 13 Accordingly, the

 Debtors request that the Court approve the form of, and the Debtors’ proposed procedures for

 distributing, the Solicitation Packages to the Holders of Claims in the Voting Classes.




 13
      See Fed. R. Bankr. P. 3017(d) (after approval of a disclosure statement, the debtor must transmit the plan, the
      approved disclosure statement, a notice of the time within which acceptances and rejections of such plan may be
      filed, and any other information that the court may direct to certain Holders of claims).



                                                         13
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 18 of 110


        B.      The Court Should Approve the Forms of the Ballots.

        22.     In accordance with Bankruptcy Rule 3018(c), the Debtors prepared and customized

 the Ballots. Although based on Official Form No. 314, the Ballots have been modified to

 (a) address the particular circumstances of these chapter 11 cases and (b) include certain additional

 information that are relevant and appropriate for Claims in the Voting Classes. The proposed

 Ballots for the Voting Classes are annexed as Exhibits 2a and 2b to the Order, respectively. The

 Debtors respectfully submit that the forms of the Ballots comply with Bankruptcy Rule 3018(c)

 and, therefore, should be approved.

        C.      The Court Should Approve the Form and Distribution of Solicitation Packages
                to Parties Entitled to Vote on the Plan.

        23.     Bankruptcy Rule 3017(d) specifies the materials to be distributed to holders of

 allowed claims and/or equity interests upon approval of a disclosure statement, including the

 court-approved plan and disclosure statement and notice of the time within which acceptances and

 rejections of the plan may be filed. The Debtors propose to send the Solicitation Packages to

 provide Holders of Claims in the Voting Classes with the information they need to be able to make

 informed decisions with respect to how to vote on the Plan. Specifically, on the Solicitation

 Launch Date, the Debtors will cause the Solicitation Packages to be distributed through their

 Voting and Claims Agent (by first-class U.S. mail) to those Holders of Claims in each of the Voting

 Classes. Each Solicitation Package will include the following materials:

                a.      a copy of the Solicitation and Voting Procedures;

                b.      a Ballot, together with detailed voting instructions and a pre-addressed,
                        postage pre-paid return envelope;

                c.      the Cover Letter;

                d.      the Disclosure Statement (and exhibits thereto, including the Plan);

                e.      the Order (without exhibits, except the Solicitation and Voting Procedures);


                                                  14
19-36300-cgm         Doc 529    Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                            Pg 19 of 110


                f.      the Confirmation Hearing Notice; and

                g.      such other materials as the Court may direct.

        24.     The Debtors request that they be authorized to distribute the Plan, the Disclosure

 Statement, and the Order (without exhibits except the Solicitation and Voting Procedures) to

 Holders of Claims entitled to vote on the Plan in electronic format (CD-ROM or flash drive). Only

 the Ballot, the Cover Letter, and the Confirmation Hearing Notice will be provided in paper format.

 Given the length of the Plan, the Disclosure Statement, and the proposed Order, distribution in this

 manner will translate into significant monetary savings for the Debtors’ estates.

        25.     Additionally,    the   Debtors    will   provide complete      Solicitation   Packages

 (excluding the Ballots) to the U.S. Trustee and all parties on the 2002 List as of the Voting Record

 Date. Any party that receives the material in electronic format but would prefer paper format may

 contact the Voting and Claims Agent and request paper copies of the corresponding materials

 previously received in electronic format (to be provided at the Debtors’ expense). The Debtors

 will not mail Solicitation Packages or other solicitation materials to Holders of Claims that have

 already been paid in full during these chapter 11 cases or that are authorized to be paid in full in

 the ordinary course of business pursuant to an order previously entered by this Court.

        26.     The Debtors respectfully request that the Voting and Claims Agent be authorized

 (to the extent not authorized by another order of the Court) to assist the Debtors in: (a) distributing

 the Solicitation Packages; (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

 the Plan by Holders of Claims against the Debtors; (c) responding to inquiries from Holders of

 Claims or Interests and other parties in interest relating to the Disclosure Statement, the Plan, the

 Ballots, the Solicitation Packages, and all other related documents and matters related thereto,

 including the procedures and requirements for voting to accept or reject the Plan and for objecting




                                                   15
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                           Pg 20 of 110


 to the Plan; (d) soliciting votes on the Plan; and (e) if necessary, contacting creditors regarding the

 Plan.

         27.    In addition to accepting hard copy Ballots via first class mail, overnight courier,

 and hand delivery, the Debtors request authorization to accept Ballots via electronic transmissions.

 Instructions for electronic, online transmission of Ballots are set forth on the forms of Ballots. For

 the avoidance of doubt, Ballots submitted via electronic means shall be deemed to contain an

 original signature.

         D.     The Court Should Approve the Notice of Confirmation Hearing.

         28.    The Debtors will serve the Confirmation Hearing Notice on all known Holders of

 Claims or Interests and the 2002 List (regardless of whether such parties are entitled to vote on the

 Plan) by no later than December 20, 2019. The Confirmation Hearing Notice will include the

 following: (a) instructions as to how to view or obtain copies of the Disclosure Statement

 (including the Plan and the other exhibits thereto), the Order, and all other materials in the

 Solicitation Package (excluding Ballots) from the Voting and Claims Agent and/or the Court’s

 website via PACER; (b) notice of the Voting Deadline; (c) notice of the Plan Objection Deadline;

 and (d) notice of the Confirmation Hearing Date and information related thereto.

         29.    Bankruptcy Rule 2002(l) permits the Court to “order notice by publication if it finds

 that notice by mail is impracticable or that it is desirable to supplement the notice.” Therefore, in

 addition to the foregoing distribution of the Confirmation Hearing Notice, the Debtors will publish

 the Publication Notice one time within seven days of the Solicitation Launch Date in the national

 edition of USA Today. The Debtors believe that the Publication Notice will provide sufficient

 notice of, among other things, the entry of the Order, the Voting Deadline, the Plan Objection

 Deadline, and the Confirmation Hearing to parties who did not otherwise receive notice thereof by




                                                   16
19-36300-cgm             Doc 529    Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                                Pg 21 of 110


 mail. Additionally, service and publication of the Confirmation Hearing Notice comports with the

 requirements of Bankruptcy Rule 2002 and should be approved.

          E.        The Court Should Approve the Plan Supplement Notice.

          30.       The Plan defines “Plan Supplement” to mean the compilation of documents and

 forms of documents, schedules, and exhibits to the Plan to be filed by the Debtors no later than

 five days before the Voting Deadline. 14 The Plan Supplement will include the following materials

 in connection with confirmation: (a) Schedule of Assumed Executory Contracts and Unexpired

 Leases; (b) Schedule of Retained Causes of Action; (c) the identity and terms of compensation of

 the Plan Administrator; (d) any transition services agreement between the Purchasers and the

 Debtors; and (e) any other necessary documentation related to the Sale Transaction or other

 Restructuring Transactions.

          31.       To ensure that all Holders of Claims or Interests receive notice of the Debtors’ filing

 of the Plan Supplement, the Debtors propose to send the Plan Supplement Notice on the date the

 Debtors file the Plan Supplement, or as soon as practicable thereafter. Accordingly, the Plan

 Supplement Notice should be approved.

          F.        The Court Should Approve the Form of Notices to Non-Voting Classes.

          32.       As discussed above, the Non-Voting Classes are not entitled to vote on the Plan.

 As a result, they will not receive Solicitation Packages and, instead, the Debtors propose that such

 parties receive a Non-Voting Status Notice. Specifically, in lieu of solicitation materials, the

 Debtors propose to provide the following to Holders of Claims or Interests in Non-Voting Classes:

                    a.        Not Impaired Claims—Conclusively Presumed to Accept. Holders of
                              Claims in Class 1 which are not impaired under the Plan and, therefore, are
                              conclusively presumed to have accepted the Plan. As such, Holders of such


 14
      See Plan at Art. I.A.



                                                      17
19-36300-cgm         Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28           Main Document
                                             Pg 22 of 110


                        Claims will receive a notice, substantially in the form attached to the Order
                        as Exhibit 3, in lieu of a Solicitation Package.

                b.      Other Interests and Claims—Deemed to Reject. Holders of Claims or
                        Interests in Classes 2, 5, 6, 7, and 8 are receiving no distribution under the
                        Plan and, therefore, are deemed to reject the Plan and will receive a notice,
                        substantially in the form attached to the Order as Exhibit 4, in lieu of a
                        Solicitation Package.

                c.      Disputed Claims. Holders of Claims that are subject to a pending objection
                        by the Debtors are not entitled to vote the disputed portion of their claim.
                        As such, Holders of such Claims will receive a notice, substantially in the
                        form attached to the Order as Exhibit 5.

        33.     Each    of     the   Non-Voting   Status   Notices   will   include,   among    other

 things: (a) instructions as to how to view or obtain copies of the Disclosure Statement (including

 the Plan and the other exhibits thereto), the Order, and all other materials in the Solicitation

 Package (excluding Ballots) from the Voting and Claims Agent and/or the Court’s website via

 PACER; (b) a disclosure regarding the settlement, release, exculpation, and injunction language

 set forth in Article VIII of the Plan; (c) notice of the Plan Objection Deadline; and (d) notice of

 the Confirmation Hearing Date.

        34.     The Debtors believe that the mailing of Non-Voting Status Notices in lieu of

 Solicitation Packages satisfies the requirements of Bankruptcy Rule 3017(d). Accordingly, unless

 the Court orders otherwise, the Debtors do not intend to distribute Solicitation Packages to Holders

 of Claims or Interests in the Non-Voting Classes.

        35.     The Debtors further request that they not be required to mail Solicitation Packages

 or other solicitation materials to: (a) Holders of Claims or Interests that have already been paid in

 full during these Chapter 11 Cases or that are authorized to be paid in full in the ordinary course

 of business pursuant to an order previously entered by this Court or (b) any party to whom the

 Disclosure Statement Hearing Notice was sent but was subsequently returned as undeliverable.




                                                  18
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                          Pg 23 of 110


        G.      The Court Should Approve the Forms of Notice to Contract and Lease
                Counterparties.

        36.     Article V.A of the Plan provides that each of the Debtors’ Executory Contracts and

 Unexpired Leases not previously assumed or rejected will be deemed rejected as of the Effective

 Date, other than: (1) those that are identified on the Schedule of Assumed Executory Contracts

 and Unexpired Leases; (2) those that have been previously assumed by a Final Order; (3) those

 that are the subject of a motion to assume that is pending on the Confirmation Date; (4) those that

 are a contract, release, or other agreement or document entered into in connection with the Plan;

 or (5) those that are an insurance policy. Additionally, Article V.F of the Plan provides that the

 Debtors will provide notice of proposed assumption and proposed cure amounts to the applicable

 contract and lease counterparties, together with procedures for objecting thereto and resolution of

 disputes by the Court.

        37.     To ensure that counterparties to Executory Contracts and Unexpired Leases receive

 notice of assumption or rejection of their Executory Contract or Unexpired Lease

 (and any corresponding cure claim) pursuant to the Plan, the Debtors may mail an Assumption

 Notice or a Rejection Notice, as appropriate, within the time periods specified in the Plan to

 relevant counterparties.

 IV.    The Court Should Approve the Solicitation and Voting Procedures.

        A.      The Standard for Approval of Solicitation and Voting Procedures.

        38.     Section 1126(c) of the Bankruptcy Code provides that:

                A class of claims has accepted a plan if such plan has been accepted
                by creditors, other than any entity designated under section (e) of
                this section, that hold at least two-thirds in amount and more than
                one-half in number of the allowed claims of such class held by
                creditors, other than any entity designed under subsection (e) of this
                section, that have accepted or rejected the plan.




                                                 19
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 24 of 110


        39.     Additionally, Bankruptcy Rule 3018(c) provides, in part, that “[a]n acceptance or

 rejection [of a plan] shall be in writing, identify the plan or plans accepted or rejected, be signed

 by the creditor or equity security Holder or an authorized agent and conform to the appropriate

 Official Form.” Consistent with these requirements, the Debtors propose to use the Solicitation

 and Voting Procedures. The Solicitation and Voting Procedures include specific voting and

 tabulation requirements and procedures, as described below.

        B.      Completion of Ballots.

        40.     To ease and clarify the process of tabulating all votes received, the Debtors propose

 that a Ballot be counted in determining the acceptance or rejection of the Plan only if it satisfies

 certain criteria. Specifically, the Solicitation and Voting Procedures provide that the Debtors not

 count a Ballot if it is, among other things, illegible, submitted by a Holder of a Claim or Interest

 that is not entitled to vote on the Plan, unsigned, or not clearly marked. Further, the Debtors,

 subject to a contrary order of the Court, may waive any defects or irregularities as to any particular

 Ballot at any time, either before or after the close of voting, and any such waivers shall be

 documented in the Voting Report.

        C.      General Ballot Tabulation and Voting Procedures.

        41.     The proposed Solicitation and Voting Procedures set forth specific criteria with

 respect to the general tabulation of Ballots, voting procedures applicable to Holders of Claims, and

 tabulation of such votes. The Debtors believe that the proposed Solicitation and Voting Procedures

 will facilitate the Plan confirmation process.        Specifically, the procedures will clarify any

 obligations of Holders of Claims entitled to vote to accept or reject the Plan and will create a

 straightforward process by which the Debtors can determine whether they have satisfied the

 numerosity requirements of section 1126(c) of the Bankruptcy Code. Accordingly, the Debtors

 submit that the Solicitation and Voting Procedures are in the best interests of the Debtors’ estates,


                                                  20
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 25 of 110


 Holders of Claims or Interests, and other parties in interest, and that good cause supports the relief

 requested herein.

 V.     The Court Should Approve the Procedures for Confirming the Plan.

        A.      The Confirmation Hearing Date.

        42.     Section 1128 of the Bankruptcy Code provides that a court shall hold a hearing on

 confirmation of a plan and provides that parties in interest can object to confirmation.

 Additionally, Bankruptcy Rule 3017(c) provides that, on or before approval of a disclosure

 statement, a court shall fix a time for the hearing on confirmation of a plan. In accordance with

 Bankruptcy Rule 3017(c) and section 1128 of the Bankruptcy Code, the Debtors request that the

 Court establish January 24, 2020 as the Confirmation Hearing Date. The Debtors further request

 that the Confirmation Hearing may be continued from time to time by the Court or the Debtors

 without further notice to parties in interest other than such adjournment announced in open court

 and/or a notice of adjournment filed with the Court and served on the 2002 List.

        B.      The Court Should Approve the Procedures for Filing Objections to the Plan.

        43.     Bankruptcy Rules 2002(b) and (d) require no less than 28 days’ notice to all

 Holders of Claims of the time fixed for filing objections to the hearing on confirmation of a chapter

 11 plan. The Debtors request that the Court establish January 17, 2020, at 4:00 p.m. prevailing

 Eastern Time as the Plan Objection Deadline.

        44.     The Debtors also request that the Court direct the manner in which parties in interest

 may object to confirmation of the Plan. Pursuant to Bankruptcy Rule 3020(b)(1), objections to

 confirmation of a plan must be filed and served “within a time fixed by the court.” The

 Confirmation Hearing Notice will require that objections to confirmation of the Plan or requests

 for modifications to the Plan, if any, must:

                a.      be in writing;


                                                  21
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                           Pg 26 of 110


                b.      conform to the Bankruptcy Rules, the Local Rules, and any orders of the
                        Court;

                c.      state, with particularity, the legal and factual basis for the objection and, if
                        practicable, a proposed modification to the Plan (or related materials) that
                        would resolve such objection; and

                d.      be filed with the Court (contemporaneously with a proof of service) upon
                        the notice parties so as to be actually received on or before the Plan
                        Objection Deadline.

        45.     The Debtors believe that the Plan Objection Deadline for filing and service of

 objections (and proposed modifications, if any) will afford the Court, the Debtors, and other parties

 in interest reasonable time to consider the objections and proposed modifications prior to the

 Confirmation Hearing.

        C.      The Court Should Approve the Consequences of Not Confirming or
                Consummating the Plan.

        46.     The Debtors reserve the right to revoke or withdraw the Plan before the

 Confirmation Hearing and to file subsequent plans of reorganization. If Consummation or

 Confirmation of the Plan does not occur for any reason, (a) the Plan shall be null and void in all

 respects other than as set forth therein, (b) the Plan shall serve as a motion seeking dismissal of

 these Chapter 11 Cases in accordance with the Bankruptcy Code, and (c) nothing contained in the

 Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims by the

 Debtors, any Holders, or any other Entity; (2) prejudice in any manner the rights of the Debtors,

 any Holders, or any other Entity; or (3) constitute an admission, acknowledgment, offer or

 undertaking by the Debtors, any Holders, or any other Entity in any respect.

                                  Non-Substantive Modifications

        47.     The Debtors request authorization to make non-substantive changes to the

 Disclosure Statement, Disclosure Statement Hearing Notice, Plan, Confirmation Hearing Notice,

 Solicitation Packages, Non-Voting Status Notices, Ballot, Publication Notice, Cover Letter,


                                                  22
19-36300-cgm      Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 27 of 110


 Solicitation and Voting Procedures, Plan Supplement Notice, Assumption and Rejection Notices,

 Voting and Tabulation Procedures, and related documents without further order of the Court,

 including changes to correct typographical and grammatical errors, if any, and to make conforming

 changes to the Disclosure Statement, the Plan, and any other materials in the Solicitation Packages

 before distribution.

                                          Motion Practice

        48.     This motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to this motion.

 Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                               Notice

        49.     The Debtors will provide notice of this motion to: (a) the Master Service List;

 (b) the 2002 List; and (c) any Affected Entity (each as defined in the Final Order Establishing

 Certain Notice, Case Management, and Administrative Procedures [Docket No. 207]). The

 Debtors submit that, in light of the nature of the relief requested, no other or further notice need

 be given.

                                         No Prior Request

        50.     No prior request for the relief sought in this motion has been made to this or any

 other court.

                                [Remainder of page intentionally left blank]




                                                  23
19-36300-cgm      Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                           Pg 28 of 110


        WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and such other and further relief

 as the Court deems appropriate.

 Dated: November 15, 2019              /s/ Joshua A. Sussberg, P.C.
 New York, New York                    Edward O. Sassower, P.C.
                                       Joshua A. Sussberg, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900

                                       -and-

                                       Chad J. Husnick, P.C.
                                       W. Benjamin Winger (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Co-Counsel for the Debtors and Debtors in Possession

                                       -and-

                                       Steven J. Reisman
                                       KATTEN MUCHIN ROSENMAN LLP
                                       575 Madison Avenue
                                       New York, New York 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8776

                                       Co-Counsel for the Debtors and Debtors in Possession




                                                 24
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 29 of 110


                                    Exhibit A

                            Disclosure Statement Order
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 30 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                                  ORDER APPROVING (I) THE
                       ADEQUACY OF THE DISCLOSURE STATEMENT;
                        (II) SOLICITATION AND NOTICE PROCEDURES;
                 (III) FORMS OF BALLOTS AND NOTICES IN CONNECTION
              THEREWITH; AND (IV) CERTAIN DATES WITH RESPECT THERETO

              Upon the motion (the “Motion”) 2 of the Debtors for entry of an order pursuant to

 sections 105, 363, 1125, 1126, and 1128 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016,

 3017, 3018, 3020, and Local Rules 3017-1, 3018-1, and 3020-1 approving: (a) the Disclosure

 Statement for the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates

 (the “Disclosure Statement”); (b) the Disclosure Statement Hearing Date and Disclosure

 Statement Hearing Notice; (c) the Disclosure Statement Objection Deadline and Disclosure

 Statement Objection Response Deadline; (d) the Voting Record Date, Solicitation Launch Date,

 and Voting Deadline; (e) the manner and form of the Solicitation Packages and the materials

 contained therein; (f) the Plan Supplement Notice; (g) the Non-Voting Status Notices; (h) the form

 of notices to counterparties to Executory Contracts and Unexpired Leases that will be assumed or

 rejected pursuant to the Plan; (i) the Solicitation and Voting Procedures; (j) the Plan Objection


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.
19-36300-cgm       Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28               Main Document
                                            Pg 31 of 110


 Deadline, Confirmation Hearing Date, and Confirmation Hearing Notice; and (k) the dates and

 deadlines related thereto, all as more fully described in the Motion; and this Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; the Amended Standing Order

 of Reference from the United States District Court for the Southern District of New York, dated

 February 1, 2012 and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2); and that this Court may enter a final order consistent with Article III of the United

 States Constitution; and this Court having found that venue of this proceeding and the Motion in

 this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

 the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

 other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

 opportunity for a hearing on the Motion were appropriate under the circumstances and no other

 notice need be provided; and this Court having reviewed the Motion and having heard the

 statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

 and this Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

         1.      The Motion is granted as provided herein.

 I.      Approval of the Disclosure Statement.

         2.      The Disclosure Statement is hereby approved as providing Holders of Claims

 entitled to vote on the Plan with adequate information to make an informed decision as to whether

 to vote to accept or reject the Plan in accordance with section 1125(a)(1) of the Bankruptcy Code.




                                                    2
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                           Pg 32 of 110


        3.      The Disclosure Statement (including all applicable exhibits thereto) provides

 Holders of Claims or Interests, and other parties in interest with sufficient notice of the injunction,

 exculpation, and release provisions contained in Article VIII of the Plan, in satisfaction of the

 requirements of Bankruptcy Rule 3016(c).

 II.    Approval of the Disclosure Statement Hearing Notice.

        4.      The Disclosure Statement Hearing Notice, filed by the Debtors and served upon

 parties in interest in these chapter 11 cases, constitutes adequate and sufficient notice of the

 hearings to consider approval of the Disclosure Statement, the manner in which a copy of the

 Disclosure Statement (and exhibits thereto, including the Plan) could be obtained, and the time

 fixed for filing objections thereto, in satisfaction of the requirements of the applicable provisions

 of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

 III.   Approval of the Materials and Timeline for Soliciting Votes.

        A.      Approval of Key Dates and Deadlines with Respect to the Plan and Disclosure
                Statement.

        5.      The following dates are hereby established (subject to modification as necessary)

 with respect to the solicitation of votes to accept, and voting on, the Plan:

                a.      December 11, 2019 as the date for determining (i) which Holders of Claims
                        in the Voting Classes are entitled to vote to accept or reject the Plan and
                        receive Solicitation Packages in connection therewith and (ii) whether
                        Claims have been properly assigned or transferred to an assignee pursuant
                        to Bankruptcy Rule 3001(e) such that the assignee can vote as the Holder
                        of the respective Claim (the “Voting Record Date”);

                b.      the Debtors shall distribute Solicitation Packages to Holders of Claims
                        entitled to vote on the Plan by December 20, 2019
                        (the “Solicitation Launch Date”); and

                c.      all Holders of Allowed Claims entitled to vote on the Plan must complete,
                        execute, and return their Ballots so that they are actually received by the
                        Voting and Claims Agent pursuant to the Solicitation and Voting
                        Procedures, on or before January 17, 2020, at 4:00 p.m. prevailing Eastern
                        Time (the “Voting Deadline”).


                                                   3
19-36300-cgm           Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                               Pg 33 of 110


         B.       Approval of the Form of, and Distribution of, Solicitation Packages to Parties
                  Entitled to Vote on the Plan.

         6.       In addition to the Disclosure Statement and exhibits thereto, the Solicitation

 Packages to be transmitted on the Solicitation Launch Date to those Holders of Claims in the

 Voting Classes entitled to vote on the Plan as of the Voting Record Date, shall include the

 following, the form of each of which is hereby approved:

                  a.       an appropriate form of Ballot attached hereto as Exhibits 2a and 2b,
                           respectively; 3

                  b.       the Cover Letter attached hereto as Exhibit 6; and

                  c.       the Confirmation Hearing Notice attached hereto as Exhibit 7.

         7.       The Solicitation Packages provide the Holders of Allowed Claims or Allowed

 Interests entitled to vote on the Plan with adequate information to make informed decisions with

 respect to voting on the Plan in accordance with Bankruptcy Rules 2002(b) and 3017(d), the

 Bankruptcy Code, and the Local Rules.

         8.       The Debtors shall distribute Solicitation Packages to all Holders of Allowed Claims

 or Allowed Interests entitled to vote on the Plan on the Solicitation Launch Date. Such service

 shall satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

         9.       The Debtors are authorized, but not directed or required, to distribute the Plan, the

 Disclosure Statement, and this order to Holders of Claims entitled to vote on the Plan in electronic

 format (i.e., on a CD-ROM or flash drive). Only the Ballots as well as the Cover Letter and the

 Confirmation Hearing Notice will be provided in paper form. On the Solicitation Launch Date,

 the Debtors (through their Voting and Claims Agent) shall provide complete Solicitation Packages


 3
     The Debtors will use commercially reasonable efforts to ensure that any Holder of a Claim who has filed duplicate
     Claims against the Debtors (whether against the same or multiple Debtors) that are classified under the Plan in
     the same Voting Class, receives no more than one Solicitation Package (and, therefore, one Ballot) on account of
     such Claim and with respect to that Class.



                                                          4
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                           Pg 34 of 110


 (other than Ballots) to the U.S. Trustee and to all parties on the 2002 List as of the Voting Record

 Date.

         10.    Any party that receives the materials in electronic format but would prefer to

 receive materials in paper format, may contact the Voting and Claims Agent and request paper

 copies of the corresponding materials previously received in electronic format (to be provided at

 the Debtors’ expense).

         11.    The Voting and Claims Agent is authorized to assist the Debtors in: (a) distributing

 the Solicitation Package; (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

 the Plan by Holders of Claims against the Debtors; (c) responding to inquiries from Holders of

 Claims or Interests and other parties in interest relating to the Disclosure Statement, the Plan, the

 Ballots, the Solicitation Packages, and all other related documents and matters related thereto,

 including the procedures and requirements for voting to accept or reject the Plan and for objecting

 to the Plan; (d) soliciting votes on the Plan; and (e) if necessary, contacting creditors regarding the

 Plan.

         12.    The Voting and Claims Agent is also authorized to accept Ballots via electronic

 transmission. Ballots submitted via electronic means shall be deemed to contain an original

 signature.

         C.     Approval of the Confirmation Hearing Notice.

         13.    The Confirmation Hearing Notice, in the form attached hereto as Exhibit 7 filed by

 the Debtors and served upon parties in interest in these chapter 11 cases on the Solicitation Launch

 Date constitutes adequate and sufficient notice of the hearings to consider approval of the Plan,

 the manner in which a copy of the Plan could be obtained, and the time fixed for filing objections

 thereto, in satisfaction of the requirements of the applicable provisions of the Bankruptcy Code,

 the Bankruptcy Rules, and the Local Rules. The Debtors shall publish the Confirmation Hearing


                                                   5
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 35 of 110


 Notice (in a format modified for publication) one time on or before December 23, 2019 in the

 national edition of USA Today.

        D.      Approval of Notice of Filing of the Plan Supplement.

        14.     The Debtors are authorized to send notice of the filing of the Plan Supplement,

 which will be filed and served at least five days prior to the Plan Objection Deadline, substantially

 in the form attached hereto as Exhibit 8, on the date the Plan Supplement is filed or as soon as

 reasonably practicable thereafter.

        E.      Approval of the Form of Notices to Non-Voting Classes.

        15.     Except to the extent the Debtors determine otherwise, the Debtors are not required

 to provide Solicitation Packages to Holders of Claims or Interests in Non-Voting Classes, as such

 Holders are not entitled to vote on the Plan. Instead, on the Solicitation Launch Date, the Voting

 and Claims Agent shall mail (first-class postage pre-paid) a Non-Voting Status Notice in lieu of

 Solicitation Packages, the form of each of which is hereby approved, to those parties, outlined

 below, who are not entitled to vote on the Plan:

                a.      Not Impaired Claims—Conclusively Presumed to Accept. Holders of
                        Claims in Class 1 are not impaired under the Plan and, therefore, are
                        conclusively presumed to have accepted the Plan. As such, Holders of such
                        Claims will receive a notice, substantially in the form attached to this Order
                        as Exhibit 3, in lieu of a Solicitation Package.

                b.      Other Interests and Claims—Deemed to Reject. Holders of Claims or
                        Interests in Classes 2, 5, 6, 7, and 8 are receiving no distribution under the
                        Plan and, therefore, are deemed to reject the Plan and will receive a notice,
                        substantially in the form attached to this Order as Exhibit 4, in lieu of a
                        Solicitation Package.

                c.      Disputed Claims. Absent a Resolution Event (as defined in Exhibit 1),
                        Holders of Claims that are subject to a pending objection by the Debtors
                        filed on or before the Solicitation Launch Date are not entitled to vote the
                        disputed portion of their claim. As such, Holders of such Claims will
                        receive a notice, substantially in the form attached to this Order as
                        Exhibit 5.



                                                    6
19-36300-cgm       Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                             Pg 36 of 110


        16.     The Debtors are not required to mail Solicitation Packages or other solicitation

 materials to: (a) Holders of Claims that have already been paid in full during these chapter 11

 cases or that are authorized to be paid in full in the ordinary course of business pursuant to an order

 previously entered by this Court; or (b) any party to whom the Disclosure Statement Hearing

 Notice was sent but was subsequently returned as undeliverable.

        17.     The Debtors will not provide the Holders of Class 5 Intercompany Claims or

 Class 6 Intercompany Interests with a Solicitation Package or any other type of notice in

 connection with solicitation.

        F.      Approval of Notices to Contract and Lease Counterparties.

        18.     The Debtors are authorized to mail a notice of assumption or rejection of any

 Executory Contracts or Unexpired Leases (and any corresponding cure claims), in the forms

 attached hereto as Exhibit 9 and Exhibit 10 to the applicable counterparties to Executory

 Contracts and Unexpired Leases that will be assumed or rejected pursuant to the Plan (as the case

 may be), within the time periods specified in the Plan.

 IV.    Approval of the Solicitation and Voting Procedures.

        19.     The Debtors are authorized to solicit, receive, and tabulate votes to accept the Plan

 in accordance with the Solicitation and Voting Procedures attached hereto as Exhibit 1, which are

 hereby approved in their entirety.

 V.     Approval of Procedures for Confirming the Plan.

        A.      Approval of the Timeline for Filing Objections to the Plan and Confirming the
                Plan.

        20.     The following dates are hereby established (subject to modification as needed) with

 respect to filing objections to the Plan and confirming the Plan:




                                                   7
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                           Pg 37 of 110


                a.      January 17, 2020, at 4:00 p.m. prevailing Eastern Time shall be date by
                        which objections to the Plan must be filed with the Court and served so as
                        to be actually received by the appropriate notice parties (as identified
                        below) (the “Plan Objection Deadline”);

                b.      notwithstanding anything to the contrary in Local rule 3018-1(a),
                        January 20, 2020, at 4:00 p.m. shall be the date by which the voting
                        certification must be filed with the Court; and

                c.      the Court shall consider Confirmation of the Plan at the hearing to be
                        held on January 24, 2020 (the “Confirmation Hearing Date”).

        B.      Approval of the Procedures for Filing Objections to the Plan.

        21.     Objections to the Plan will not be considered by the Court unless such objections

 are timely filed and properly served in accordance with this Order. Specifically, all objections to

 confirmation of the Plan or requests for modifications to the Plan, if any, must: (a) be in writing;

 (b) conform to the Bankruptcy Rules and the Local Rules; (c) state, with particularity, the legal

 and factual basis for the objection and, if practicable, a proposed modification to the Plan

 (or related materials) that would resolve such objection; and (d) be filed with the Court

 (contemporaneously with a proof of service) and served upon the notice parties so as to be

 actually received on or before the January 17, 2020, at 4:00 p.m. prevailing Eastern Time by

 each of the notice parties identified in the Confirmation Hearing Notice.

        C.      Approval of Consequences of Not Confirming or Consummating the Plan

        22.     If the Plan is not Consummated or Confirmed for any reason, (a) the Plan shall be

 null and void in all respects other than as set forth therein, (b) the Plan shall serve as a motion

 seeking dismissal of these chapter 11 cases in accordance with the Bankruptcy Code, and

 (c) nothing contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or

 release of any Claims by the Debtors, any Holders, or any other Entity; (2) prejudice in any manner

 the rights of the Debtors, any Holders, or any other Entity; or (3) constitute an admission,




                                                  8
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                           Pg 38 of 110


 acknowledgment, offer or undertaking by the Debtors, any Holders, or any other Entity in any

 respect.

 VI.    Miscellaneous.

        23.     The Debtors reserve the right to modify the Plan in accordance with Article X

 thereof, including the right to withdraw the Plan as to any or all Debtors at any time before the

 Confirmation Date.

        24.     Nothing in this order shall be construed as a waiver of the right of the Debtors or

 any other party in interest, as applicable, to object to a proof of claim after the Voting Record Date.

        25.     All time periods set forth in this order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

        26.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

        27.     Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

        28.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this order in accordance with the Motion.

        29.     The Court retains jurisdiction with respect to all matters arising from or related to

 the interpretation or implementation of this order.


  Dated: ____________, 2019
  Poughkeepsie, New York                               THE HONORABLE CECELIA G. MORRIS
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   9
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 39 of 110


                                     Exhibit 1

                         Solicitation and Voting Procedures
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 40 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                             SOLICITATION AND VOTING PROCEDURES

         PLEASE TAKE NOTICE THAT on [●], the United States Bankruptcy Court for the
 Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York, Inc. and its affiliated debtors and debtors in
 possession (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
                                 2
 from time to time, the “Plan”); (b) approving the Disclosure Statement for the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as
 containing “adequate information” pursuant to section 1125 of the Bankruptcy Code;
 (c) approving the solicitation materials and documents to be included in the solicitation packages
 (the “Solicitation Packages”); and (d) approving procedures for soliciting, receiving, and
 tabulating votes on the Plan and for filing objections to the Plan.

              A.    The Voting Record Date.

        The Court has approved December 11, 2019, as the record date for purposes of
 determining which Holders of Claims in Classes 3 and 4 are entitled to vote on the Plan
 (the “Voting Record Date”).

              B.    The Voting Deadline.

         The Court has approved January 17, 2020, at 4:00 p.m. prevailing Eastern Time as the
 voting deadline (the “Voting Deadline”) for the Plan. The Debtors may extend the Voting
 Deadline, in their discretion, without further order of the Court. To be counted as votes to accept
 or reject the Plan, all ballots sent to registered Holders of Claims (each, a “Ballot”) must be
 properly executed, completed, and returned in the pre-paid, pre-addressed return envelope
 included in the Solicitation Package or delivered by: (1) first class mail; (2) overnight courier;
 (3) personal delivery; or (4) electronic mail, so that they are actually received, in any case, no

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm           Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                Pg 41 of 110


                                                                                           3
 later than the Voting Deadline by Stretto (the “Voting and Claims Agent”). All Ballots should be
 sent to: (1) if by mail, Stretto Re: Barneys New York, Inc., et al., 8269 E. 23rd Avenue, Suite 275,
 Denver, CO 80238; (2) if by hand delivery or overnight courier, Stretto Re: Barneys New York,
 Inc., et al., 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238; or (3) if via electronic mail,
 Barneys@stretto.com. Delivery of a Ballot to the Voting and Claims Agent by facsimile shall not
 be valid.

         C.       Form, Content, and Manner of Notices.

         1.       The Solicitation Package.

        The       following    materials             shall       constitute      the      solicitation       package
 (the “Solicitation Package”):

                  a.        a copy of these Solicitation and Voting Procedures;

                  b.        the Notice of Hearing to Consider Confirmation of the Chapter 11 Plan
                            Filed by the Debtors And Related Voting And Objection Deadlines, in
                            substantially the form annexed as Exhibit 7 to the Disclosure Statement
                            Order (the “Confirmation Hearing Notice”);

                  c.        a cover letter, in substantially the form annexed as Exhibit 6 to the
                            Disclosure Statement Order describing the contents of the Solicitation
                            Package and urging the Holders of Claims in the Voting Classes to vote to
                            accept the Plan;

                  d.        the applicable form of Ballot, in substantially the form annexed as
                            Exhibits 2a and 2b to the Disclosure Statement Order, including a
                            pre-paid, pre-addressed return envelope;

                  e.        the approved Disclosure Statement (and exhibits thereto, including the
                            Plan);

                  f.        the Disclosure Statement Order (without exhibits); and

                  g.        any additional documents that the Court has ordered to be made available.

         2.       Distribution of the Solicitation Package.

         The Solicitation Package shall provide the Plan, the Disclosure Statement, and the
 Disclosure Statement Order (without exhibits, except the Solicitation and Voting Procedures) in
 electronic format (CD-ROM or flash drive), and all other contents of the Solicitation Package,
 including Ballots, shall be provided in paper format. Any party that receives the materials in

 3
     For any Ballot cast via electronic mail, the format of the attachment must be found in the common workplace and
     industry standard format (i.e., industry-standard PDF file) and the received date and time in the Voting and Claims
     Agent’s inbox will be used as the timestamp for receipt.



                                                             2
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                           Pg 42 of 110


 electronic format but would prefer paper format may contact the Voting and Claims Agent by: (a)
 calling the Debtors’ restructuring hotline at (855) 276-9008; (b) visiting the Debtors’ restructuring
 website at: http://case.stretto.com/barneys; (c) writing to Stretto, Attn: Barneys New York, Inc.,
 Ballot Processing, c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238; and/or (d)
 emailing Barneys@stretto.com and request paper copies of the corresponding materials previously
 received in electronic format (to be provided at the Debtors’ expense).

         The Debtors shall serve, or cause to be served, all of the materials in the Solicitation
 Package (excluding the Ballots) on the U.S. Trustee and all parties who have requested service of
 papers in this case pursuant to Bankruptcy Rule 2002 as of the Voting Record Date. In addition,
 the Debtors shall mail, or cause to be mailed, the Solicitation Package to all Holders of Claims in
 the Voting Classes on or before December 20, 2019 who are entitled to vote, as described in
 section D below.

         To avoid duplication and reduce expenses, the Debtors will use commercially reasonable
 efforts to ensure that any Holder of a Claim who has filed duplicative Claims against a Debtor
 (whether against the same or multiple Debtors) that are classified under the Plan in the same Voting
 Class receives no more than one Solicitation Package (and, therefore, one Ballot) on account of
 such Claim and with respect to that Class as against that Debtor.

        3.      Resolution of Disputed Claims for Voting Purposes; Resolution Event.

                a.      Absent a further order of the Court, the Holder of a Claim or Interest in the
                        Voting Classes that is the subject of a pending objection filed with the Court
                        by the Debtor on a “reduce and allow” basis shall be entitled to vote such
                        Claim in the reduced amount contained in such objection.

                b.      If a Claim or Interest in a Voting Class is subject to an objection other than
                        a “reduce and allow” objection that is filed with the Court by the Debtors
                        no later than the Solicitation Launch Date: (i) the Debtors shall cause the
                        applicable Holder to be served with a Disputed Claim Notice substantially
                        in the form annexed as Exhibit 5 to the Disclosure Statement Order; and
                        (ii) the applicable Holder shall not be entitled to vote to accept or reject the
                        Plan on account of such claim unless a Resolution Event (as defined herein)
                        occurs as provided herein.

                c.      If a Claim or Interest in a Voting Class is subject to an objection other than
                        a “reduce and allow” objection that is filed with the Court by the Debtors
                        after the Solicitation Launch Date, the applicable Claim shall be deemed
                        temporarily allowed for voting purposes only, without further action by the
                        Holder of such Claim and without further order of the Court, unless the
                        Court orders otherwise.

                d.      A “Resolution Event” means the occurrence of one or more of the following
                        events no later than three business days prior to the Voting Deadline:

                        i.      an order of the Court is entered allowing such Claim pursuant to
                                section 502(b) of the Bankruptcy Code, after notice and a hearing;


                                                   3
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28            Main Document
                                           Pg 43 of 110


                        ii.    an order of the Court is entered temporarily allowing such Claim for
                               voting purposes only pursuant to Bankruptcy Rule 3018(a), after
                               notice and a hearing;

                        iii.   a stipulation or other agreement is executed between the Holder of
                               such Claim and the Debtors resolving the objection and allowing
                               such Claim in an agreed upon amount; or

                        iv.    the pending objection is voluntarily withdrawn by the Debtors.

                e.      No later than one business day following the occurrence of a Resolution
                        Event, the Debtors shall cause the Voting and Claims Agent to distribute
                        via email, hand delivery, or overnight courier service a Solicitation Package
                        and a pre-addressed, postage pre-paid envelope to the relevant Holder.

        4.      Non-Voting Status Notices for Unimpaired Classes and Classes Deemed to
                Reject the Plan.

         Certain Holders of Claims or Interests that are not classified in accordance with
 section 1123(a)(1) of the Bankruptcy Code or who are not entitled to vote because they are
 Unimpaired or otherwise presumed to accept the Plan under section 1126(f) of the Bankruptcy
 Code will receive only the Notice of Non-Voting Status to Holders of Unimpaired Claims
 Conclusively Presumed to Accept the Plan, substantially in the form annexed as Exhibit 3 to the
 Disclosure Statement Order. Such notice will instruct these Holders as to how they may obtain
 copies of the documents contained in the Solicitation Package (excluding Ballots). Certain
 Holders of Claims and Interests who are not entitled to vote because they are deemed to reject the
 Plan under section 1126(g) of the Bankruptcy Code will receive the Notice of Non-Voting Status
 to Holders of Impaired Claims and Equity Interests Deemed to Reject the Plan, substantially in
 the form annexed as Exhibit 4 to the Disclosure Statement Order. Such notice will instruct these
 Holders as to how they may obtain copies of the documents contained in the Solicitation Package
 (excluding Ballots).

        5.      Notices in Respect of Executory Contracts and Unexpired Leases.

         Counterparties to Executory Contracts and Unexpired Leases that receive a Notice of
 Assumption of Executory Contracts and Unexpired Leases or Notice of Rejection of Executory
 Contracts and Unexpired Leases substantially in the forms attached as Exhibit 9 and Exhibit 10
 to the Disclosure Statement Order, respectively, may file an objection to the Debtors’ proposed
 assumption, rejection, and/or cure amount, as applicable.           Such objections must be
 actually received by the Voting and Claims Agent by January 17, 2020, at 4:00 p.m. prevailing
 Eastern Time.

        D.      Voting and Tabulation Procedures.

        1.      Holders of Claims entitled to Vote.

         Only the following Holders of Claims in the Voting Classes shall be entitled to vote with
 regard to such Claims:


                                                  4
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 44 of 110


                a.      holders of Claims who, on or before the Voting Record Date, have timely
                        filed a Proof of Claim (or an untimely Proof of Claim that has been Allowed
                        as timely by the Court under applicable law on or before the Voting Record
                        Date) that: (i) has not been expunged, disallowed, disqualified, withdrawn,
                        or superseded prior to the Voting Record Date; and (ii) is not the subject of
                        a pending objection filed with the Court by the Debtors at least seven days
                        prior to the Voting Deadline, pending a Resolution Event as provided
                        herein; provided that a Holder of a Claim or Interest that is the subject of a
                        pending objection on a “reduce and allow” basis shall receive a Solicitation
                        Package and be entitled to vote such Claim in the reduced amount contained
                        in such objection absent a further order of the Court;

                b.      holders of Claims that are listed in the Schedules; provided that if the
                        applicable Claims Bar Date has not expired prior to the Voting Record Date,
                        a Claim listed in the Schedules as contingent, disputed, or unliquidated shall
                        be allowed to vote only in the amount of $1.00;

                c.      holders whose Claims arise: (i) pursuant to an agreement or settlement with
                        the Debtors, as reflected in a document filed with the Court, (ii) in an order
                        entered by the Court, or (iii) in a document executed by the Debtors
                        pursuant to authority granted by the Court, in each case regardless of
                        whether a Proof of Claim has been filed;

                d.      holders of any Disputed Claim that has been temporarily allowed to vote on
                        the Plan pursuant to Bankruptcy Rule 3018; and

                e.      with respect to any Entity described in subparagraphs (a) through (d) above,
                        who, on or before the Voting Record Date, has transferred such Entity’s
                        Claim to another Entity, the assignee of such Claim; provided that such
                        transfer or assignment has been fully effectuated pursuant to the procedures
                        set forth in Bankruptcy Rule 3001(e) and such transfer is reflected on the
                        Claims Register on the Voting Record Date.

        2.      Establishing Claim Amounts for Voting Purposes.

         Class 3 Claims. The Claims amount of Class 3 Claims for voting purposes only will be
 established based on the amount of the applicable positions held by such Holder of Class 3 Claims,
 as of the Voting Record Date, as evidenced by (a) the Debtors’ applicable books and records and
 (b) the list of record Holders maintained by the DIP Loan Agent as of the Voting Record Date.

         Class 4 Claims. The Claims amount of Class 4 Claims for voting purposes only will be
 established based on the amount of the applicable positions held by such Holder of Class 4 Claims,
 as of the Voting Record Date, as evidenced by (a) the Debtors’ applicable books and records and
 (b) the list of record Holders maintained by such Prepetition Agent as of the Voting Record Date.

        If a Proof of Claim is amended, the last filed claim shall be subject to these rules and will
 supersede any earlier filed claim, and any earlier filed claim will be disallowed for voting purposes.



                                                   5
19-36300-cgm        Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                          Pg 45 of 110


          File/Scheduled Claims. The Claim amount established herein shall control for voting
 purposes only and shall not constitute the Allowed amount of any Claim. Moreover, any amounts
 filled in on Ballots by the Debtors through the Voting and Claims Agent, as applicable, are not
 binding for purposes of allowance and distribution. In tabulating votes, the following hierarchy
 shall be used to determine the amount of the Claim associated with each claimant’s vote:

               a.      the Claim amount: (i) settled and/or agreed upon by the Debtors, as
                       reflected in a document filed with the Court, (ii) set forth in an order of the
                       Court, or (iii) set forth in a document executed by the Debtors pursuant to
                       authority granted by the Court;

               b.      the Claim amount Allowed (temporarily or otherwise) pursuant to a
                       Resolution Event under the procedures set forth in the Solicitation and
                       Voting Procedures;

               c.      the Claim amount contained in a Proof of Claim that has been timely filed
                       (or deemed timely filed by the Court under applicable law), except for any
                       amounts asserted on account of any interest accrued after the Petition Date;
                       provided, that Ballots cast by Holders of Claims who timely file a Proof of
                       Claim in respect of a contingent Claim or in a wholly-unliquidated or
                       unknown amount that is not the subject of an objection will count for
                       satisfying the numerosity requirement of section 1126(c) of the Bankruptcy
                       Code and will count as Ballots for Claims in the amount of $1.00 solely for
                       the purposes of satisfying the dollar amount provisions of section 1126(c)
                       of the Bankruptcy Code, and, if a Proof of Claim is filed as partially
                       liquidated and partially unliquidated, such Claim will be Allowed for voting
                       purposes only in the liquidated amount; provided, further, that to the extent
                       the Claim amount contained in the Proof of Claim is different from the
                       Claim amount set forth in a document filed with the Court as referenced in
                       subparagraph (a) above, the Claim amount in the document filed with the
                       Court shall supersede the Claim amount set forth on the respective Proof of
                       Claim;

               d.      the Claim amount listed in the Schedules; provided that such Claim is not
                       scheduled as contingent, disputed, or unliquidated and/or has not been paid;
                       provided, further, that if the applicable Claims Bar Date has not expired
                       prior to the Voting Record Date, a Claim listed in the Schedules as
                       contingent, disputed, or unliquidated shall be allowed to vote only in the
                       amount of $1.00; and

               e.      in the absence of any of the foregoing, such Claim shall be disallowed for
                       voting purposes unless otherwise ordered by the Court.




                                                 6
19-36300-cgm        Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                          Pg 46 of 110


        3.     Voting and Ballot Tabulation Procedures.

         The following voting procedures and standard assumptions shall be used in tabulating
 Ballots, subject to the Debtors’ right to waive any of the below specified requirements for
 completion and submission of Ballots so long as such requirement is not otherwise required by the
 Bankruptcy Code, Bankruptcy Rules, or Local Rules:

               a.      except as otherwise provided in the Solicitation and Voting Procedures,
                       unless the Ballot being furnished is timely submitted on or prior to the
                       Voting Deadline (as the same may be extended by the Debtors or by order
                       of the Court), the Debtors shall reject such Ballot as invalid and, therefore,
                       shall not count it in connection with Confirmation of the Plan;

               b.      the Voting and Claims Agent will date-stamp all Ballots when received.
                       The Voting and Claims Agent shall retain the original Ballots and an
                       electronic copy of the same for a period of one year after the Effective Date
                       of the Plan, unless otherwise ordered by the Court. The Voting and Claims
                       Agent shall tabulate Ballots on a Debtor-by-Debtor basis;

               c.      the Debtors will file with the Court, not later than January 20, 2020, at
                       4:00 p.m., prevailing Eastern Time a certification of votes
                       (the “Voting Report”). The Voting Report shall, among other things, certify
                       to the Court in writing the amount and number of allowed claims or allowed
                       interests of each class accepting or rejecting the plan, and delineate every
                       Ballot that does not conform to the voting instructions or that contains any
                       form of irregularity including, but not limited to, those Ballots that are late
                       or (in whole or in material part) illegible, unidentifiable, lacking signatures
                       or lacking necessary information, received via facsimile, or damaged
                       (each, an “Irregular Ballot”). The Voting Report shall indicate the Debtors’
                       intentions with regard to each such Irregular Ballot. The Voting Report
                       shall be served upon the Committee and the U.S. Trustee;

               d.      the method of delivery of Ballots to be sent to the Voting and Claims Agent
                       is at the election and risk of each Holder, and except as otherwise provided,
                       a Ballot will be deemed delivered only when the Voting and Claims Agent
                       actually receives the executed Ballot;

               e.      an executed Ballot is required to be submitted by the Entity submitting such
                       Ballot. Subject to the other procedures and requirements herein, completed,
                       executed Ballots may be submitted via electronic mail, in PDF format, to
                       the Voting and Claims Agent at Barneys@Stretto.com. However, Ballots
                       submitted by facsimile, or any electronic means other than as expressly
                       provided in these Solicitation and Voting Procedures, will not be valid;

               f.      no Ballot should be sent to the Debtors, the Debtors’ agents (other than the
                       Voting and Claims Agent), the Debtors’ financial or legal advisors, and if
                       so sent will not be counted;


                                                 7
19-36300-cgm        Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                          Pg 47 of 110


               g.      if multiple Ballots are received from the same Holder with respect to the
                       same Claim or Interest prior to the Voting Deadline, the last properly
                       executed Ballot timely received will be deemed to reflect that voter’s intent
                       and will supersede and revoke any prior Ballot;

               h.      Holders must vote all of their Claims within a particular Class either to
                       accept or reject the Plan and may not split any votes. Accordingly, a Ballot
                       that partially rejects and partially accepts the Plan will not be counted.
                       Further, to the extent there are multiple Claims within the Voting Class, the
                       Debtor may, in its discretion, aggregate the Claims of any particular Holder
                       for the purpose of counting votes;

               i.      a person signing a Ballot in its capacity as a trustee, executor, administrator,
                       guardian, attorney in fact, officer of a corporation, or otherwise acting in a
                       fiduciary or representative capacity of a Holder of Claims or Interest must
                       indicate such capacity when signing;

               j.      the Debtors, subject to a contrary order of the Court, may waive any defects
                       or irregularities as to any particular Irregular Ballot at any time, either
                       before or after the close of voting, and any such waivers will be documented
                       in the Voting Report;

               k.      neither the Debtors, nor any other Entity, will be under any duty to provide
                       notification of defects or irregularities with respect to delivered Ballots
                       other than as provided in the Voting Report, nor will any of them incur any
                       liability for failure to provide such notification;

               l.      unless waived or as ordered by the Court, any defects or irregularities in
                       connection with deliveries of Ballots must be cured prior to the Voting
                       Deadline or such Ballots will not be counted;

               m.      in the event a designation of lack of good faith is requested by a party in
                       interest under section 1126(e) of the Bankruptcy Code, the Court will
                       determine whether any vote to accept and/or reject the Plan cast with respect
                       to that Claim or Interest will be counted for purposes of determining
                       whether the Plan has been accepted and/or rejected;

               n.      if a Claim or Interest has been estimated or otherwise Allowed for voting
                       purposes only by order of the Court, such Claim shall be temporarily
                       Allowed in the amount so estimated or Allowed by the Court for voting
                       purposes only, and not for purposes of allowance or distribution;

               o.      if an objection to a Claim is filed, such Claim shall be treated in accordance
                       with the procedures set forth herein;

               p.      the following Ballots shall not be counted in determining the acceptance or
                       rejection of the Plan: (i) any Ballot that is illegible or contains insufficient
                       information to permit the identification of the Holder of such Claim; (ii) any


                                                  8
19-36300-cgm         Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 48 of 110


                        Ballot cast by any Entity that does not hold a Claim in a Voting Class;
                        (iii) any Ballot cast for a Claim scheduled as unliquidated, contingent, or
                        disputed for which no Proof of Claim was timely filed; provided that if the
                        applicable Claims Bar Date has not expired prior to the Voting Record Date,
                        a Claim listed in the Schedules as contingent, disputed, or unliquidated shall
                        be allowed to vote only in the amount of $1.00; (iv) any unsigned Ballot or
                        Ballot lacking an original signature (for the avoidance of doubt, a Ballot
                        cast via electronic mail will be deemed to be an original signature); (v) any
                        Ballot not marked to accept or reject the Plan or marked both to accept and
                        reject the Plan; and (vi) any Ballot submitted by any Entity not entitled to
                        vote pursuant to the procedures described herein;

                q.      after the Voting Deadline, no Ballot may be withdrawn or modified without
                        the prior written consent of the Debtors;

                r.      the Debtors are authorized to enter into stipulations with the Holder of any
                        Claim agreeing to the amount of a Claim for voting purposes; and

                s.      where any portion of a single Claim has been transferred to a transferee, the
                        all Holders of any portion of such single Claim will be: (i) treated as a
                        single creditor for purposes of the numerosity requirements in
                        section 1126(c) of the Bankruptcy Code (and for the other voting and
                        solicitation procedures set forth herein), and (ii) required to vote every
                        portion of such Claim collectively to accept or reject the Plan. In the event
                        that: (x) a Ballot, (y) a group of Ballots within a Voting Class received from
                        a single creditor, or (z) a group of Ballots received from the various Holders
                        of multiple portions of a single Claim partially reject and partially accept
                        the Plan, such Ballots shall not be counted.

        E.      Amendments to the Plan and Solicitation and Voting Procedures

         The Debtors reserve the right to make non-substantive or immaterial changes to the
 Disclosure Statement, Disclosure Statement Hearing Notice, Plan, Confirmation Hearing Notice,
 Solicitation Packages, Non-Voting Status Notices, Ballots, Publication Notice, Cover Letter,
 Solicitation and Voting Procedures, Plan Supplement Notice, Assumption and Rejection Notices,
 Voting and Tabulation Procedures, and related documents without further order of the Court,
 including changes to correct typographical and grammatical errors, if any, and to make conforming
 changes to the Disclosure Statement, the Plan, and any other materials in the Solicitation Packages
 before distribution.



                                   *      *       *       *       *




                                                  9
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 49 of 110


                                    Exhibit 2a

                                   Class 3 Ballot
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                       Main Document
                                                  Pg 50 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                           )
     In re:                                                                )   Chapter 11
                                                                           )
     BARNEYS NEW YORK, INC., et al., 1                                     )   Case No. 19-36300 (CGM)
                                                                           )
                                        Debtors.                           )   (Jointly Administered)
                                                                           )

                      BALLOT FOR VOTING TO ACCEPT OR REJECT THE
        JOINT CHAPTER 11 PLAN OF BARNEYS NEW YORK, INC. AND ITS DEBTOR AFFILIATES


                  CLASS 3 BALLOT FOR HOLDERS OF PREPETITION SECURED CLAIMS


     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
     CAREFULLY BEFORE COMPLETING THIS BALLOT.

     FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE COMPLETED, EXECUTED, AND
     RETURNED SO AS TO BE ACTUALLY RECEIVED BY THE VOTING AND CLAIMS
     AGENT BY JANUARY 17,   2020,  AT   4:00 P.M.,  PREVAILING EASTERN   TIME
     (THE “VOTING DEADLINE”) IN ACCORDANCE WITH THE FOLLOWING:


 The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
 to the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or
 supplemented from time to time, the “Plan”) as set forth in the Disclosure Statement for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”). The Bankruptcy Court for the
 Southern District of New York (the “Bankruptcy Court”) has approved the Disclosure Statement as containing
 adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order on [●], 2019
 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate
 approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
 meanings set forth in the Disclosure Statement.

 You are receiving this Class 3 Ballot (this “Class 3 Ballot”) because you are a Holder of a Claim or Interest in Class 3
 as of December 11, 2019 (the “Voting Record Date”). Accordingly, you have a right to vote to accept or reject the
 Plan.

 Your rights are described in the Disclosure Statement, which was included in the package (the “Solicitation Package”)
 you are receiving with this Class 3 Ballot (as well as the Plan, Disclosure Statement Order, and certain other materials).
 If you received Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
 additional Solicitation Packages, you may obtain them from (a) Stretto (the “Voting and Claims Agent”) at no charge
 by: (i) accessing the Debtors’ restructuring website at https://cases.stretto.com/barneys; (ii) writing to Barneys New
 York, Inc. Ballot Processing, c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238; (iii) calling the Voting


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.
19-36300-cgm          Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                       Main Document
                                                 Pg 51 of 110


 and Claims Agent at 866-296-8019 (toll free) or 212-771-1128 (international); or (iv) emailing Barneys@stretto.com;
 or (b) for a fee via PACER at http://www.nysb.uscourts.gov.

 This Class 3 Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making
 certain certifications with respect to the Plan. If you believe you have received this Class 3 Ballot in error, or if you
 believe that you have received the wrong ballot, please contact the Voting and Claims Agent immediately at the
 address, telephone number, or email address set forth above.

 You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
 concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class 3,
 Prepetition Secured Claims, under the Plan. If you hold Claims in more than one Class, you will receive a ballot for
 each Class in which you are entitled to vote.

 Item 1. Amount of Claim.

 The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Holder of Prepetition
 Secured Claims in the following aggregate unpaid amount (insert amount in box below):


                                                   $_______________


 Item 2. Vote on Plan.

 The Holder of the Class 3 Prepetition Secured Claim against the Debtors set forth in Item 1 votes to (please check
 one):


        ACCEPT (vote FOR) the Plan                               REJECT (vote AGAINST) the Plan



 Your vote on the Plan will be applied to each applicable Debtor in the same manner and in the same amount
 as indicated in Item 1 and Item 2 above.

 Item 3. Important information regarding the Third-Party Release.

 The Holder of the Class 3 Prepetition Secured Claims set forth in Item 1 elects to:

             Opt Out of the Below Third Party Release (note that opting out of the release will result in you
              not being included in the definition of “Released Party” under the Plan.)



 Article VIII.D of the Plan contains the following provision:

 Effective as of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
 confirmed, each Released Party is deemed released by each and all of the Debtors, the Wind-Down Debtors,
 and their Estates, in each case on behalf of themselves and their respective successors, assigns, and
 representatives, and any and all other Entities who may purport to assert any Cause of Action, directly or
 derivatively, by, through, for, or because of the foregoing Entities, from any and all Claims, obligations, rights,
 suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any derivative claims, asserted
 or assertable on behalf of any of the Debtors, the Wind-Down Debtors, or their Estates, as applicable, whether
 known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
 the Debtors, the Wind-Down Debtors, or their Estates or affiliates would have been legally entitled to assert in


                                                            2
19-36300-cgm         Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28                    Main Document
                                               Pg 52 of 110


 their own right (whether individually or collectively) or on behalf of the Holder of any Claim against, or Interest
 in, a Debtor or other Entity, based on or relating to, or in any manner arising from, in whole or in part, the
 Debtors, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors or the Wind-
 Down Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
 treated in the Plan, the business or contractual arrangements between any Debtor and any Released Party, the
 Debtors’ in- or out-of-court restructuring efforts, intercompany transactions, the Prepetition Credit
 Documents, the Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the
 Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or consummation of the
 Disclosure Statement, the DIP Facilities, the DIP Credit Agreement, the Sale Transaction, the Plan (including,
 for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction, contract, instrument,
 release, or other agreement or document created or entered into in connection with the Disclosure Statement,
 the DIP Facilities, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
 Consummation, the administration and implementation of the Plan, including the issuance or distribution of
 securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement,
 or upon any other act or omission, transaction, agreement, event, or other occurrence taking place on or before
 the Effective Date; provided that any right to enforce the Plan and Confirmation Order is not so released.
 Without limiting the foregoing, neither the Debtors nor the Wind-Down Debtors, as applicable, shall pursue
 any claims against the Released Parties other than those incurred in the ordinary course of business.

 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
 Rule 9019, of the releases described in this Article VIII.D by the Debtors, which includes by reference each of
 the related provisions and definitions contained in this Plan, and further, shall constitute the Bankruptcy
 Court’s finding that each release described in this Article VIII.D is: (1) in exchange for the good and valuable
 consideration provided by the Released Parties, (2) a good-faith settlement and compromise of such Claims;
 (3) in the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors
 or Wind-Down Debtors or their respective Estates asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property.

 Article VIII.E of the Plan contains the following provision:

 Effective as of the Effective Date, in exchange for good and valuable consideration, including the obligations of
 the Debtors under the Plan and the contributions of the Released Parties to facilitate and implement the Plan,
 to the fullest extent permissible under applicable law, as such law may be extended or integrated after the
 Effective Date, each of the Releasing Parties shall be deemed to have conclusively, absolutely, unconditionally,
 irrevocably, and forever, released each Debtor, Wind-Down Debtor, and Released Party from any and all any
 and all Claims, interests, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities
 whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
 or otherwise, including any derivative claims, asserted or assertable on behalf of any of the Debtors, the Wind-
 Down Debtors, or their Estates, that such Entity would have been legally entitled to assert (whether individually
 or collectively), based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
 purchase, sale, or rescission of the purchase or sale of any security of the Debtors or the Wind-Down Debtors,
 the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the
 Plan, the business or contractual arrangements between any Debtor and any Released Party, the Debtors’ in-
 or out-of-court restructuring efforts, intercompany transactions, the Prepetition Credit Documents, the
 Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the Chapter 11 Cases, the
 formulation, preparation, dissemination, negotiation, filing, or consummation of the Disclosure Statement, the
 DIP Facilities, the DIP Credit Documents, the Sale Transaction, the Plan (including, for the avoidance of doubt,
 the Plan Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or
 document created or entered into in connection with the Disclosure Statement, the DIP Facilities, the DIP
 Credit Documents, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
 Consummation, the administration and implementation of the Plan, including the issuance or distribution of
 securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement,
 or upon any other related act or omission, transaction, agreement, event, or other occurrence taking place on
 or before the Effective Date; provided that any right to enforce the Plan and Confirmation Order is not so
 released.


                                                         3
19-36300-cgm         Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28                    Main Document
                                               Pg 53 of 110



 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
 Rule 9019, of the releases described in this Article VIII.E, which includes by reference each of the related
 provisions and definitions contained in this Plan, and further, shall constitute the Bankruptcy Court’s finding
 that each release described in this Article VIII.E is: (1) in exchange for the good and valuable consideration
 provided by the Released Parties, (2) a good-faith settlement and compromise of such Claims; (3) in the best
 interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given
 and made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or Wind-Down
 Debtors or their respective Estates asserting any claim, Cause of Action, or liability related thereto, of any kind
 whatsoever, against any of the Released Parties or their property.

                                                 *       *        *

 UNDER THE PLAN, “RELEASING PARTY” MEANS COLLECTIVELY, (A) THE DIP PARTIES; (B) THE
 COMMITTEE AND EACH OF ITS MEMBERS; (C) THE PLAN ADMINISTRATOR; (D) ALL HOLDERS OF
 CLAIMS OR INTERESTS THAT VOTE TO ACCEPT OR ARE DEEMED TO ACCEPT THE PLAN; (E) ALL
 HOLDERS OF CLAIMS OR INTERESTS THAT ABSTAIN FROM VOTING ON THE PLAN AND WHO DO
 NOT AFFIRMATIVELY OPT OUT OF THE RELEASES PROVIDED BY THE PLAN BY CHECKING THE BOX
 ON THE APPLICABLE FORM INDICATING THAT THEY OPT NOT TO GRANT THE RELEASES PROVIDED
 IN THE PLAN; (F) ALL HOLDERS OF CLAIMS OR INTERESTS THAT VOTE TO REJECT THE PLAN OR
 ARE DEEMED TO REJECT THE PLAN AND WHO DO NOT AFFIRMATIVELY OPT OUT OF THE RELEASES
 PROVIDED BY THE PLAN BY CHECKING THE BOX ON THE APPLICABLE FORM INDICATING THAT
 THEY OPT NOT TO GRANT THE RELEASES PROVIDED IN THE PLAN; AND (G) WITH RESPECT TO EACH
 OF THE DEBTORS, THE WIND-DOWN DEBTORS, AND EACH OF THE FOREGOING ENTITIES IN
 CLAUSES (A) THROUGH (F), SUCH ENTITY AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH
 ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’ CURRENT AND FORMER DIRECTORS,
 MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD
 DIRECTLY OR INDIRECTLY), PREDECESSORS, SUCCESSORS, AND ASSIGNS, SUBSIDIARIES,
 AFFILIATES, MANAGED ACCOUNTS OR FUNDS, AND EACH OF THEIR RESPECTIVE CURRENT AND
 FORMER EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS, PRINCIPALS, SHAREHOLDERS,
 MEMBERS, MANAGEMENT COMPANIES, FUND ADVISORS, EMPLOYEES, AGENTS, ADVISORY
 BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT
 BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR
 CAPACITY AS SUCH COLLECTIVELY.

 AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
 CONTAINED IN ARTICLES VIII.D AND VIII.E OF THE PLAN, AS SET FORTH ABOVE.




                                                         4
19-36300-cgm         Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                       Main Document
                                                Pg 54 of 110


 Item 4. Certifications.

 By signing this Class 3 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

     (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the Prepetition Secured Claims being
         voted; or (ii) the Entity is an authorized signatory for an Entity that is a Holder of the Prepetition Secured
         Claims being voted;

     (b) that the Entity (or in the case of an authorized signatory, the Holder) has received a copy of the Disclosure
         Statement and the Solicitation Package and acknowledges that the solicitation is being made pursuant to the
         terms and conditions set forth therein;

     (c) that the Entity has cast the same vote with respect to all Prepetition Secured Claims in a single Class; and

     (d) that no other Class 3 Ballots with respect to the amount of the Prepetition Secured Claims identified in Item
         1 have been cast or, if any other Class 3 Ballots have been cast with respect to such Prepetition Secured
         Claims, then any such earlier Class 3 Ballots are hereby revoked.


  Name of Holder:
                                                     (Print or Type)


  Signature:
  Name of Signatory:
                                                               (If other than Holder)
  Title:
  Address:




  Telephone
  Number:
  Email:
  Date Completed:




                                                           5
19-36300-cgm        Doc 529         Filed 11/15/19 Entered 11/15/19 18:38:28               Main Document
                                                Pg 55 of 110


             PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN
      IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS MAIL (OR THE
  ENCLOSED REPLY ENVELOPE PROVIDED), OVERNIGHT COURIER, OR HAND DELIVERY TO:

   If by First Class Mail:                                If by Hand Delivery or Overnight Mail:


   Stretto                                                Stretto
   Re: Barneys New York, Inc.                             Re: Barneys New York, Inc.
   Attn: Voting Department                                Attn: Voting Department
   8269 E. 23rd Avenue, Suite 275                         8269 E. 23rd Avenue, Suite 275
   Denver, CO 80238                                       Denver, CO 80238




                                                     OR

 COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT PROMPTLY VIA ELECTRONIC MAIL
 TO BARNEYS@STRETTO.COM WITH “BARNEYS NEW YORK, INC. VOTE” IN THE SUBJECT LINE

 Holders of Claims who cast a ballot via electronic mail to Barneys@Stretto.com with “Barneys New York, Inc.”
 in the subject line should NOT also submit a paper Ballot.

 FOR ANY BALLOT CAST VIA ELECTRONIC MAIL, A FORMAT OF THE ATTACHMENT MUST BE
 FOUND IN THE COMMON WORKPLACE AND INDUSTRY STANDARD FORMAT
 (I.E., INDUSTRY-STANDARD PDF FILE) AND THE RECEIVED DATE AND TIME IN THE VOTING
 AND CLAIMS AGENT’S INBOX WILL BE USED AS A TIMESTAMP FOR RECEIPT.

 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 3 BALLOT ON OR
 BEFORE JANUARY 17, 2020, AT 4:00 P.M., PREVAILING EASTERN TIME, (AND IF THE VOTING
 DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED BY THIS CLASS 3 BALLOT MAY BE
 COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                                      6
19-36300-cgm          Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                 Pg 56 of 110


                                           Class 3—Prepetition Secured Claims
                           INSTRUCTIONS FOR COMPLETING THIS CLASS 3 BALLOT

 1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
      Disclosure Statement. Capitalized terms used in the Class 3 Ballot or in these instructions but not otherwise
      defined therein or herein shall have the meaning set forth in the Disclosure Statement, a copy of which also
      accompanies the Class 3 Ballot. PLEASE READ THE PLAN AND DISCLOSURE STATEMENT
      CAREFULLY BEFORE COMPLETING THIS BALLOT.

 2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at
      least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes
      on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of
      the Bankruptcy Code. Please review the Disclosure Statement for more information.

 3.   To ensure that your Class 3 Ballot is counted, you must complete and submit this Class 3 Ballot as instructed
      herein. Ballots will not be accepted by facsimile.

 4.   Use of Ballot. To ensure that your Class 3 Ballot is counted, you must: (a) complete your Class 3 Ballot in
      accordance with these instructions; (b) clearly indicate your decision either to accept or reject the Plan in the
      boxes provided in Item 2 of the Class 3 Ballot; and (c) clearly sign and submit your Class 3 Ballots instructed
      herein.

 5.   Your Class 3 Ballot must be returned to the Voting and Claims Agent so as to be actually received by the Voting
      and Claims Agent on or before the Voting Deadline. The Voting Deadline is January 17, 2020, at 4:00 p.m.,
      prevailing Eastern Time. For any ballot cast via electronic mail, the received date and time in the Voting and
      Claims Agent’s inbox will be used as a timestamp for receipt.

 6.   If a Class 3 Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be
      counted only in the sole and absolute discretion of the Debtors. Additionally, the following Class 3 Ballots will
      not be counted:

          (a) any Class 3 Ballot that partially rejects and partially accepts the Plan;
          (b) Class 3 Ballots sent to the Debtors, the Debtors’ agents (other than the Voting and Claims
              Agent), or the Debtors’ financial or legal advisors;
          (c) Class 3 Ballots sent by facsimile;
          (d) any Class 3 Ballot that is illegible or contains insufficient information to permit the
              identification of the Holder of the Claim;
          (e) any Class 3 Ballot cast by an Entity that does not hold a Claim in such Class;
          (f) any Class 3 Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
          (g) any unsigned Class 3 Ballot;
          (h) any non-original Class 3 Ballot; and/or
          (i) any Class 3 Ballot not marked to accept or reject the Plan or any Class 3 Ballot marked both to
              accept and reject the Plan.

 7.   The method of delivery of Class 3 Ballot to the Voting and Claims Agent is at the election and risk of each Holder
      of a Prepetition Secured Claim. Except as otherwise provided herein, such delivery will be deemed made only
      when the Voting and Claims Agent actually receives the originally executed Class 3 Ballot. In all cases, Holders
      should allow sufficient time to assure timely delivery.

 8.   If multiple Class 3 Ballots are received from the same Holder of a Prepetition Secured Claim with respect to the
      same Prepetition Secured Claim prior to the Voting Deadline, the latest, timely received, and properly completed
      Class 3 Ballot will supersede and revoke any earlier received Class 3 Ballots.




                                                            7
19-36300-cgm          Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                        Main Document
                                                 Pg 57 of 110


 9.   You must vote all of your Prepetition Secured Claims within Class 3 either to accept or reject the Plan and may
      not split your vote. Further, if a Holder has multiple Prepetition Secured Claims within Class 3, the Debtors may,
      in their discretion, aggregate the Claims of any particular Holder with multiple Prepetition Secured Claims within
      Class 3 for the purpose of counting votes.

 10. This Class 3 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or (b) an assertion or
     admission of a Claim.

 11. Please be sure to sign and date your Class 3 Ballot. If you are signing a Class 3 Ballot in your capacity as a
     trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or otherwise acting in a
     fiduciary or representative capacity, you must indicate such capacity when signing and, if required or requested
     by the Voting and Claims Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the
     requesting party to so act on behalf of such Holder. In addition, please provide your name and mailing address if
     it is different from that set forth on the attached mailing label or if no such mailing label is attached to the Class
     3 Ballot.

 12. If you hold Claims in more than one Class under the Plan you may receive more than one ballot coded for each
     different Class. Each ballot votes only your Claims indicated on that ballot, so please complete and return each
     ballot that you received.

                            PLEASE SUBMIT YOUR CLASS 3 BALLOT PROMPTLY
 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 3 BALLOT, THESE VOTING
 INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL THE RESTRUCTURING
 HOTLINE AT: (855) 276-9008 (TOLL FREE) OR EMAIL: BARNEYS@STRETTO.COM.


 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 3 BALLOT ON
 OR BEFORE THE VOTING DEADLINE, WHICH IS ON JANUARY 17, 2020, AT 4:00 P.M., PREVAILING
 EASTERN TIME, (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE
 TRANSMITTED HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE DEBTORS.




                                                             8
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 58 of 110


                                    Exhibit 2b

                                   Class 4 Ballot
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                       Main Document
                                                  Pg 59 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                           )
     In re:                                                                )   Chapter 11
                                                                           )
     BARNEYS NEW YORK, INC., et al., 1                                     )   Case No. 19-36300 (CGM)
                                                                           )
                                        Debtors.                           )   (Jointly Administered)
                                                                           )

                      BALLOT FOR VOTING TO ACCEPT OR REJECT THE
        JOINT CHAPTER 11 PLAN OF BARNEYS NEW YORK, INC. AND ITS DEBTOR AFFILIATES


                   CLASS 4 BALLOT FOR HOLDERS OF GENERAL UNSECURED CLAIMS


     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
     CAREFULLY BEFORE COMPLETING THIS BALLOT.

     FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE COMPLETED, EXECUTED, AND
     RETURNED SO AS TO BE ACTUALLY RECEIVED BY THE VOTING AND CLAIMS
     AGENT BY JANUARY 17,   2020,  AT   4:00 P.M.,  PREVAILING EASTERN   TIME
     (THE “VOTING DEADLINE”) IN ACCORDANCE WITH THE FOLLOWING:


 The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
 to the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or
 supplemented from time to time, the “Plan”) as set forth in the Disclosure Statement for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”). The Bankruptcy Court for the
 Southern District of New York (the “Bankruptcy Court”) has approved the Disclosure Statement as containing
 adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order on [●], 2019
 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate
 approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
 meanings set forth in the Disclosure Statement.

 You are receiving this Class 4 Ballot (this “Class 4 Ballot”) because you are a Holder of a Claim or Interest in Class 4
 as of December 11, 2019 (the “Voting Record Date”). Accordingly, you have a right to vote to accept or reject the
 Plan.

 Your rights are described in the Disclosure Statement, which was included in the package (the “Solicitation Package”)
 you are receiving with this Class 4 Ballot (as well as the Plan, Disclosure Statement Order, and certain other materials).
 If you received Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
 additional Solicitation Packages, you may obtain them from (a) Stretto (the “Voting and Claims Agent”) at no charge
 by: (i) accessing the Debtors’ restructuring website at https://cases.stretto.com/barneys; (ii) writing to Barneys New
 York, Inc. Ballot Processing, c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238; (iii) calling the Voting


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.


                                                             1
19-36300-cgm          Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                       Main Document
                                                 Pg 60 of 110


 and Claims Agent at 866-296-8019 (toll free) or 212-771-1128 (international); or (iv) emailing Barneys@stretto.com;
 or (b) for a fee via PACER at http://www.nysb.uscourts.gov.

 This Class 4 Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making
 certain certifications with respect to the Plan. If you believe you have received this Class 4 Ballot in error, or if you
 believe that you have received the wrong ballot, please contact the Voting and Claims Agent immediately at the
 address, telephone number, or email address set forth above.

 You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
 concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class 4,
 General Unsecured Claims, under the Plan. If you hold Claims in more than one Class, you will receive a ballot for
 each Class in which you are entitled to vote.

 Item 1. Amount of Claim.

 The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Holder of General
 Unsecured Claims in the following aggregate unpaid amount (insert amount in box below):


                                                   $_______________


 Item 2. Vote on Plan.

 The Holder of the Class 4 General Unsecured Claims against the Debtors set forth in Item 1 votes to (please check
 one):


        ACCEPT (vote FOR) the Plan                               REJECT (vote AGAINST) the Plan



 Your vote on the Plan will be applied to each applicable Debtor in the same manner and in the same amount
 as indicated in Item 1 and Item 2 above.

 Item 3. Important information regarding the Third-Party Release.

 The Holder of the Class 4 General Unsecured Claims set forth in Item 1 elects to:

             Opt Out of the Below Third Party Release (note that opting out of the release will result in you
              not being included in the definition of “Released Party” under the Plan.)



 Article VIII.D of the Plan contains the following provision:

 Effective as of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
 confirmed, each Released Party is deemed released by each and all of the Debtors, the Wind-Down Debtors,
 and their Estates, in each case on behalf of themselves and their respective successors, assigns, and
 representatives, and any and all other Entities who may purport to assert any Cause of Action, directly or
 derivatively, by, through, for, or because of the foregoing Entities, from any and all Claims, obligations, rights,
 suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any derivative claims, asserted
 or assertable on behalf of any of the Debtors, the Wind-Down Debtors, or their Estates, as applicable, whether
 known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
 the Debtors, the Wind-Down Debtors, or their Estates or affiliates would have been legally entitled to assert in


                                                            2
19-36300-cgm         Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28                    Main Document
                                               Pg 61 of 110


 their own right (whether individually or collectively) or on behalf of the Holder of any Claim against, or Interest
 in, a Debtor or other Entity, based on or relating to, or in any manner arising from, in whole or in part, the
 Debtors, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors or the Wind-
 Down Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
 treated in the Plan, the business or contractual arrangements between any Debtor and any Released Party, the
 Debtors’ in- or out-of-court restructuring efforts, intercompany transactions, the Prepetition Credit
 Documents, the Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the
 Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or consummation of the
 Disclosure Statement, the DIP Facilities, the DIP Credit Agreement, the Sale Transaction, the Plan (including,
 for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction, contract, instrument,
 release, or other agreement or document created or entered into in connection with the Disclosure Statement,
 the DIP Facilities, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
 Consummation, the administration and implementation of the Plan, including the issuance or distribution of
 securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement,
 or upon any other act or omission, transaction, agreement, event, or other occurrence taking place on or before
 the Effective Date; provided that any right to enforce the Plan and Confirmation Order is not so released.
 Without limiting the foregoing, neither the Debtors nor the Wind-Down Debtors, as applicable, shall pursue
 any claims against the Released Parties other than those incurred in the ordinary course of business.

 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
 Rule 9019, of the releases described in this Article VIII.D by the Debtors, which includes by reference each of
 the related provisions and definitions contained in this Plan, and further, shall constitute the Bankruptcy
 Court’s finding that each release described in this Article VIII.D is: (1) in exchange for the good and valuable
 consideration provided by the Released Parties, (2) a good-faith settlement and compromise of such Claims;
 (3) in the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors
 or Wind-Down Debtors or their respective Estates asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property.

 Article VIII.E of the Plan contains the following provision:

 Effective as of the Effective Date, in exchange for good and valuable consideration, including the obligations of
 the Debtors under the Plan and the contributions of the Released Parties to facilitate and implement the Plan,
 to the fullest extent permissible under applicable law, as such law may be extended or integrated after the
 Effective Date, each of the Releasing Parties shall be deemed to have conclusively, absolutely, unconditionally,
 irrevocably, and forever, released each Debtor, Wind-Down Debtor, and Released Party from any and all any
 and all Claims, interests, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities
 whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
 or otherwise, including any derivative claims, asserted or assertable on behalf of any of the Debtors, the Wind-
 Down Debtors, or their Estates, that such Entity would have been legally entitled to assert (whether individually
 or collectively), based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
 purchase, sale, or rescission of the purchase or sale of any security of the Debtors or the Wind-Down Debtors,
 the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the
 Plan, the business or contractual arrangements between any Debtor and any Released Party, the Debtors’ in-
 or out-of-court restructuring efforts, intercompany transactions, the Prepetition Credit Documents, the
 Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the Chapter 11 Cases, the
 formulation, preparation, dissemination, negotiation, filing, or consummation of the Disclosure Statement, the
 DIP Facilities, the DIP Credit Documents, the Sale Transaction, the Plan (including, for the avoidance of doubt,
 the Plan Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or
 document created or entered into in connection with the Disclosure Statement, the DIP Facilities, the DIP
 Credit Documents, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
 Consummation, the administration and implementation of the Plan, including the issuance or distribution of
 securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement,
 or upon any other related act or omission, transaction, agreement, event, or other occurrence taking place on
 or before the Effective Date; provided that any right to enforce the Plan and Confirmation Order is not so
 released.


                                                         3
19-36300-cgm         Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28                    Main Document
                                               Pg 62 of 110



 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
 Rule 9019, of the releases described in this Article VIII.E, which includes by reference each of the related
 provisions and definitions contained in this Plan, and further, shall constitute the Bankruptcy Court’s finding
 that each release described in this Article VIII.E is: (1) in exchange for the good and valuable consideration
 provided by the Released Parties, (2) a good-faith settlement and compromise of such Claims; (3) in the best
 interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given
 and made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or Wind-Down
 Debtors or their respective Estates asserting any claim, Cause of Action, or liability related thereto, of any kind
 whatsoever, against any of the Released Parties or their property.

                                                 *       *        *

 UNDER THE PLAN, “RELEASING PARTY” MEANS COLLECTIVELY, (A) THE DIP PARTIES; (B) THE
 COMMITTEE AND EACH OF ITS MEMBERS; (C) THE PLAN ADMINISTRATOR; (D) ALL HOLDERS OF
 CLAIMS OR INTERESTS THAT VOTE TO ACCEPT OR ARE DEEMED TO ACCEPT THE PLAN; (E) ALL
 HOLDERS OF CLAIMS OR INTERESTS THAT ABSTAIN FROM VOTING ON THE PLAN AND WHO DO
 NOT AFFIRMATIVELY OPT OUT OF THE RELEASES PROVIDED BY THE PLAN BY CHECKING THE BOX
 ON THE APPLICABLE FORM INDICATING THAT THEY OPT NOT TO GRANT THE RELEASES PROVIDED
 IN THE PLAN; (F) ALL HOLDERS OF CLAIMS OR INTERESTS THAT VOTE TO REJECT THE PLAN OR
 ARE DEEMED TO REJECT THE PLAN AND WHO DO NOT AFFIRMATIVELY OPT OUT OF THE RELEASES
 PROVIDED BY THE PLAN BY CHECKING THE BOX ON THE APPLICABLE FORM INDICATING THAT
 THEY OPT NOT TO GRANT THE RELEASES PROVIDED IN THE PLAN; AND (G) WITH RESPECT TO EACH
 OF THE DEBTORS, THE WIND-DOWN DEBTORS, AND EACH OF THE FOREGOING ENTITIES IN
 CLAUSES (A) THROUGH (F), SUCH ENTITY AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH
 ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’ CURRENT AND FORMER DIRECTORS,
 MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD
 DIRECTLY OR INDIRECTLY), PREDECESSORS, SUCCESSORS, AND ASSIGNS, SUBSIDIARIES,
 AFFILIATES, MANAGED ACCOUNTS OR FUNDS, AND EACH OF THEIR RESPECTIVE CURRENT AND
 FORMER EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS, PRINCIPALS, SHAREHOLDERS,
 MEMBERS, MANAGEMENT COMPANIES, FUND ADVISORS, EMPLOYEES, AGENTS, ADVISORY
 BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT
 BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR
 CAPACITY AS SUCH COLLECTIVELY.

    AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES

           CONTAINED IN ARTICLES VIII.D AND VIII.E OF THE PLAN, AS SET FORTH ABOVE.




                                                         4
19-36300-cgm         Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                Pg 63 of 110


 Item 4. Certifications.
 By signing this Class 4 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

     (e) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the General Unsecured Claims being
         voted; or (ii) the Entity is an authorized signatory for an Entity that is a Holder of the General Unsecured
         Claims being voted;

     (f) that the Entity (or in the case of an authorized signatory, the Holder) has received a copy of the Disclosure
         Statement and the Solicitation Package and acknowledges that the solicitation is being made pursuant to the
         terms and conditions set forth therein;

     (g) that the Entity has cast the same vote with respect to all General Unsecured Claims in a single Class; and

     (h) that no other Class 4 Ballots with respect to the amount of the General Unsecured Claims identified in Item
         1 have been cast or, if any other Class 4 Ballots have been cast with respect to such General Unsecured
         Claims, then any such earlier Class 4 Ballots are hereby revoked.


  Name of Holder:
                                                    (Print or Type)


  Signature:
  Name of Signatory:
                                                              (If other than Holder)
  Title:
  Address:




  Telephone
  Number:
  Email:
  Date Completed:




                                                          5
19-36300-cgm        Doc 529         Filed 11/15/19 Entered 11/15/19 18:38:28               Main Document
                                                Pg 64 of 110


           PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT
       (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA FIRST CLASS MAIL (OR THE
  ENCLOSED REPLY ENVELOPE PROVIDED), OVERNIGHT COURIER, OR HAND DELIVERY TO:

   If by First Class Mail:                                If by Hand Delivery or Overnight Mail:


   Stretto                                                Stretto
   Re: Barneys New York, Inc.                             Re: Barneys New York, Inc.
   Attn: Voting Department                                Attn: Voting Department
   8269 E. 23rd Avenue, Suite 275                         8269 E. 23rd Avenue, Suite 275
   Denver, CO 80238                                       Denver, CO 80238




                                                     OR

 COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT PROMPTLY VIA ELECTRONIC MAIL
 TO BARNEYS@STRETTO.COM WITH “BARNEYS NEW YORK, INC. VOTE” IN THE SUBJECT LINE

 Holders of Claims who cast a ballot via electronic mail to Barneys@Stretto.com with “Barneys New York, Inc.”
 in the subject line should NOT also submit a paper Ballot.

 FOR ANY BALLOT CAST VIA ELECTRONIC MAIL, A FORMAT OF THE ATTACHMENT MUST BE
 FOUND IN THE COMMON WORKPLACE AND INDUSTRY STANDARD FORMAT
 (I.E., INDUSTRY-STANDARD PDF FILE) AND THE RECEIVED DATE AND TIME IN THE VOTING
 AND CLAIMS AGENT’S INBOX WILL BE USED AS A TIMESTAMP FOR RECEIPT.

 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 4 BALLOT ON OR
 BEFORE JANUARY 17, 2020, AT 4:00 P.M., PREVAILING EASTERN TIME, (AND IF THE VOTING
 DEADLINE IS NOT EXTENDED), YOUR VOTE TRANSMITTED BY THIS CLASS 4 BALLOT MAY BE
 COUNTED TOWARD CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.




                                                      6
19-36300-cgm          Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                Pg 65 of 110


                                          Class 4 —General Unsecured Claims
                          INSTRUCTIONS FOR COMPLETING THIS CLASS 4 BALLOT

 13. The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement. Capitalized terms used in the Class 4 Ballot or in these instructions but not otherwise
     defined therein or herein shall have the meaning set forth in the Disclosure Statement, a copy of which also
     accompanies the Class 4 Ballot. PLEASE READ THE PLAN AND DISCLOSURE STATEMENT
     CAREFULLY BEFORE COMPLETING THIS BALLOT.

 14. The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at
     least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes
     on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of
     the Bankruptcy Code. Please review the Disclosure Statement for more information.

 15. To ensure that your Class 4 Ballot is counted, you must complete and submit this Class 4 Ballot as instructed
     herein. Ballots will not be accepted by facsimile.

 16. Use of Ballot. To ensure that your Class 4 Ballot is counted, you must: (a) complete your Class 4 Ballot in
     accordance with these instructions; (b) clearly indicate your decision either to accept or reject the Plan in the
     boxes provided in Item 2 of the Class 4 Ballot; and (c) clearly sign and submit your Class 4 Ballots instructed
     herein.

 17. Your Class 4 Ballot must be returned to the Voting and Claims Agent so as to be actually received by the Voting
     and Claims Agent on or before the Voting Deadline. The Voting Deadline is January 17, 2020, at 4:00 p.m.,
     prevailing Eastern Time. For any ballot cast via electronic mail, the received date and time in the Voting and
     Claims Agent’s inbox will be used as a timestamp for receipt.

 18. If a Class 4 Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be
     counted only in the sole and absolute discretion of the Debtors. Additionally, the following Class 4 Ballots will
     not be counted:

          (a) any Class 4 Ballot that partially rejects and partially accepts the Plan;
          (b) Class 4 Ballots sent to the Debtors, the Debtors’ agents (other than the Voting and Claims
              Agent), or the Debtors’ financial or legal advisors;
          (c) Class 4 Ballots sent by facsimile;
          (d) any Class 4 Ballot that is illegible or contains insufficient information to permit the
              identification of the Holder of the Claim;
          (e) any Class 4 Ballot cast by an Entity that does not hold a Claim in such Class;
          (f) any Class 4 Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
          (g) any unsigned Class 4 Ballot;
          (h) any non-original Class 4 Ballot; and/or
          (i) any Class 4 Ballot not marked to accept or reject the Plan or any Class 4 Ballot marked both to
              accept and reject the Plan.

 19. The method of delivery of Class 4 Ballot to the Voting and Claims Agent is at the election and risk of each Holder
     of a General Unsecured Claim. Except as otherwise provided herein, such delivery will be deemed made only
     when the Voting and Claims Agent actually receives the originally executed Class 4 Ballot. In all cases, Holders
     should allow sufficient time to assure timely delivery.

 20. If multiple Class 4 Ballots are received from the same Holder of a General Unsecured Claim with respect to the
     same General Unsecured Claim prior to the Voting Deadline, the latest, timely received, and properly completed
     Class 4 Ballot will supersede and revoke any earlier received Class 4 Ballots.




                                                           7
19-36300-cgm          Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                        Main Document
                                                 Pg 66 of 110


 21. You must vote all of your General Unsecured Claims within Class 4 either to accept or reject the Plan and may
     not split your vote. Further, if a Holder has multiple General Unsecured Claims within Class 4, the Debtors may,
     in their discretion, aggregate the Claims of any particular Holder with multiple General Unsecured Claims within
     Class 4 for the purpose of counting votes.

 22. This Class 4 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or (b) an assertion or
     admission of a Claim.

 23. Please be sure to sign and date your Class 4 Ballot. If you are signing a Class 4 Ballot in your capacity as a
     trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or otherwise acting in a
     fiduciary or representative capacity, you must indicate such capacity when signing and, if required or requested
     by the Voting and Claims Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the
     requesting party to so act on behalf of such Holder. In addition, please provide your name and mailing address if
     it is different from that set forth on the attached mailing label or if no such mailing label is attached to the Class
     4 Ballot.

 24. If you hold Claims in more than one Class under the Plan you may receive more than one ballot coded for each
     different Class. Each ballot votes only your Claims indicated on that ballot, so please complete and return each
     ballot that you received.

                            PLEASE SUBMIT YOUR CLASS 4 BALLOT PROMPTLY
 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 4 BALLOT, THESE VOTING
 INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL THE RESTRUCTURING
 HOTLINE AT: (855) 276-9008 (TOLL FREE) OR EMAIL: BARNEYS@STRETTO.COM.


 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 4 BALLOT ON
 OR BEFORE THE VOTING DEADLINE, WHICH IS ON JANUARY 17, 2020, AT 4:00 P.M., PREVAILING
 EASTERN TIME, (AND IF THE VOTING DEADLINE IS NOT EXTENDED), YOUR VOTE
 TRANSMITTED HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE DEBTORS.




                                                             8
19-36300-cgm   Doc 529    Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                      Pg 67 of 110


                                       Exhibit 3

                         Non-Impaired Non-Voting Status Notice




                                          9
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 68 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                NOTICE OF NON-VOTING STATUS TO HOLDER OF
       UNIMPAIRED CLAIMS CONCLUSIVELY PRESUMED TO ACCEPT THE PLAN

         PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York, Inc. and its affiliated debtors and debtors in
 possession (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
 from time to time, the “Plan”); 2 (b) approving the Disclosure Statement for the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as
 containing “adequate information” pursuant to section 1125 of the Bankruptcy Code;
 (c) approving the solicitation materials and documents to be included in the Solicitation Package;
 and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
 filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of
 your Claim under the Plan, you are not entitled to vote on the Plan. Specifically, under the terms
 of the Plan, as a Holder of a Claim or Interest (as currently asserted against the Debtors) that is not
 impaired and conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
 Bankruptcy Code, you are not entitled to vote on the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
 consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 24,
 2020, at : _.m. prevailing Eastern Time, before the Honorable Cecelia G. Morris, in the United
 States Bankruptcy Court for the Southern District of New York, located at 355 Main Street,
 Poughkeepsie, New York 12601-3315.

         PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
 Plan is January 17, 2020, at 4:00 p.m. prevailing Eastern Time (the “Plan Objection Deadline”).

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm       Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                            Pg 69 of 110


 Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Local
 Rules, and any orders of the Court; (c) state, with particularity, the basis and nature of any objection
 to the Plan and, if practicable, a proposed modification to the Plan that would resolve such
 objection; and (d) be filed with the Court (contemporaneously with a proof of service) and served
 upon the following parties so as to be actually received on or before January 17, 2020, at
 4:00 p.m. prevailing Eastern Time:

  Debtors                                               Counsel to the Debtors

  Barneys New York, Inc.                                Kirkland & Ellis LLP
  660 Madison Avenue, 9th Floor                         601 Lexington Avenue
  New York, New York 10065                              New York, New York 10022
  Attn.: Grace Fu                                       Attn.: Edward O. Sassower, P.C.
                                                               Joshua A. Sussberg, P.C.

                                                        and

                                                        Kirkland & Ellis LLP
                                                        300 North LaSalle
                                                        Chicago, Illinois 60654
                                                        Attn.: Chad Husnick, P.C.
                                                               W. Benjamin Winger

  United States Trustee                                 Counsel to the Committee

  The United States Trustee for Region 2                Pachulski Stang Ziehl & Jones LLP
  11A Clinton Avenue, Room 620                          780 Third Avenue, 34th Floor
  Albany, New York 12207                                New York, New York 10017
  Attn.: Alicia Leonhard                                Attn: Bradford Sandler
                                                               Robert Feinstein


         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
 Stretto, the voting and claims agent retained by the Debtors in these chapter 11 cases
 (the “Voting and Claims Agent”), by: (a) calling the Debtors’ restructuring hotline at
 (855) 276-9008;         (b) visiting    the      Debtors’        restructuring     website      at:
 https://cases.stretto.com/barneys; and/or (c) writing to Stretto, Attn: Barneys’ Ballot Processing,
 c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238. You may also obtain copies of
 any pleadings filed in these chapter 11 cases for a fee via PACER at:
 http://www.nysb.uscourts.gov.

 Article VIII of the Plan contains Release, Exculpation, and Injunction Provisions, and
 Article VIII.E contains a Third-Party Release.




                                                    2
19-36300-cgm     Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28        Main Document
                                         Pg 70 of 110



 Pursuant to the Plan, you are deemed to accept the Plan and therefore are
 deemed to have consented to the Releases set forth in Article VIII. Thus, you are advised
 to review and consider the Plan carefully because your rights might be affected thereunder.

 This Notice is being sent to you for informational purposes only. If you have questions with
 respect to your rights under the Plan or about anything stated herein or if you would like to
 obtain additional information, contact the Voting and Claims Agent.



                           [Remainder of page intentionally left blank]




                                                3
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                     Pg 71 of 110


 Dated: [●], 2019              /s/ DRAFT
 New York, New York            Edward O. Sassower, P.C.
                               Joshua A. Sussberg, P.C.
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Chad J. Husnick, P.C.
                               W. Benjamin Winger (pro hac vice pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession

                               -and-

                               Steven J. Reisman
                               KATTEN MUCHIN ROSENMAN LLP
                               575 Madison Avenue
                               New York, New York 10022
                                Telephone: (212) 940-8800
                                Facsimile: (212) 940-8776

                               Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 72 of 110


                                     Exhibit 4

                         Impaired Non-Voting Status Notice
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 73 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

               NOTICE OF NON-VOTING STATUS TO HOLDERS OF
     IMPAIRED CLAIMS AND EQUITY INTERESTS DEEMED TO REJECT THE PLAN

         PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York, Inc. and its affiliated debtors and debtors in
 possession (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
 from time to time, the “Plan”); 2 (b) approving the Disclosure Statement for the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as
 containing “adequate information” pursuant to section 1125 of the Bankruptcy Code;
 (c) approving the solicitation materials and documents to be included in the Solicitation Package;
 and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
 filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of
 your Claim or Interest under the Plan, you are not entitled to vote on the Plan. Specifically,
 under the terms of the Plan, as a Holder of a Claim or Interest (as currently asserted against the
 Debtors) that is receiving no distribution under the Plan, you are deemed to reject the Plan pursuant
 to section 1126(f) of the Bankruptcy Code and are not entitled to vote on the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
 consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 24,
 2020, at : _.m. prevailing Eastern Time, before the Honorable Cecelia G. Morris, in the United
 States Bankruptcy Court for the Southern District of New York, located at 355 Main Street,
 Poughkeepsie, New York 12601-3315.

         PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
 Plan is January 17, 2020, at 4:00 p.m. prevailing Eastern Time (the “Plan Objection Deadline”).

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm       Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                            Pg 74 of 110


 Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Local
 Rules, and any orders of the Court; (c) state, with particularity, the basis and nature of any objection
 to the Plan and, if practicable, a proposed modification to the Plan that would resolve such
 objection; and (d) be filed with the Court (contemporaneously with a proof of service) and served
 upon the following parties so as to be actually received on or before January 17, 2020, at
 4:00 p.m. prevailing Eastern Time:

  Debtors                                               Counsel to the Debtors

  Barneys New York, Inc.                                Kirkland & Ellis LLP
  660 Madison Avenue, 9th Floor                         601 Lexington Avenue
  New York, New York 10065                              New York, New York 10022
  Attn.: Grace Fu                                       Attn.: Edward O. Sassower, P.C.
                                                               Joshua A. Sussberg, P.C.

                                                        and

                                                        Kirkland & Ellis LLP
                                                        300 North LaSalle
                                                        Chicago, Illinois 60654
                                                        Attn.: Chad Husnick, P.C.
                                                               W. Benjamin Winger

  United States Trustee                                 Counsel to the Committee

  The United States Trustee for Region 2                Pachulski Stang Ziehl & Jones LLP
  11A Clinton Avenue, Room 620                          780 Third Avenue, 34th Floor
  Albany, New York 12207                                New York, New York 10017
  Attn.: Alicia Leonhard                                Attn: Bradford Sandler
                                                               Robert Feinstein




                                                    2
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28           Main Document
                                          Pg 75 of 110


         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
 Stretto the voting and claims agent retained by the Debtors in these chapter 11 cases
 (the “Voting and Claims Agent”), by: (a) calling the Debtors’ restructuring hotline at
 (855) 276-9008; (b) visiting the Debtors’ restructuring website at: https://stretto.com/barneys;
 and/or (c) writing to Stretto, Attn: Barneys’ Ballot Processing, c/o Barneys, 8269 E. 23rd Avenue,
 Suite 275, Denver, CO 80238. You may also obtain copies of any pleadings filed in these chapter
 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.

 Article VIII of the Plan contains Release, Exculpation, and Injunction Provisions, and
 Article VIII.E contains a Third-Party Release.

 Thus, you are advised to review and consider the Plan carefully because your rights might
 be affected thereunder.

 This Notice is being sent to you for informational purposes only. If you have questions with
 respect to your rights under the Plan or about anything stated herein or if you would like to
 obtain additional information, contact the Voting and Claims Agent.




                            [Remainder of page intentionally left blank]




                                                 3
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                     Pg 76 of 110


 Dated: [●], 2019              /s/ DRAFT
 New York, New York            Edward O. Sassower, P.C.
                               Joshua A. Sussberg, P.C.
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Chad J. Husnick, P.C.
                               W. Benjamin Winger (pro hac vice pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession

                               -and-

                               Steven J. Reisman
                               KATTEN MUCHIN ROSENMAN LLP
                               575 Madison Avenue
                               New York, New York 10022
                               Telephone: (212) 940-8800
                               Facsimile: (212) 940-8776

                               Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 77 of 110


                                     Exhibit 5

                          Notice to Disputed Claim Holders
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 78 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

        NOTICE OF NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIMS

         PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York Inc. and its affiliated debtors and debtors in possession
 (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of Barneys New
 York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented from time to
                     2
 time, the “Plan”); (b) approving the Disclosure Statement for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as containing
 “adequate information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the
 solicitation materials and documents to be included in the Solicitation Package; and (d) approving
 procedures for soliciting, receiving, and tabulating votes on the Plan and for filing objections to
 the Plan.

         PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement, Disclosure
 Statement Order, the Plan, and other documents and materials included in the Solicitation Package,
 except ballots, may be obtained at no charge from Stretto, the voting and claims agent retained by
 the Debtors in these chapter 11 cases (the “Voting and Claims Agent”) by: (a) calling the
 Debtors’ restructuring hotline at (855) 276-9008; (b) visiting the Debtors’ restructuring website at:
 https://cases.stretto.com/barneys; and/or (c) writing to Stretto, Attn: Barneys’ Ballot Processing,
 c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238. You may also obtain copies of
 any pleadings filed in these chapter 11 cases for a fee via PACER at:
 http://www.nysb.uscourts.gov.




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28           Main Document
                                          Pg 79 of 110


         PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because you
 are the Holder of a Claim that is subject to a pending objection by the Debtors. You are not
 entitled to vote any disputed portion of your Claim on the Plan unless one or more of the
 following events have taken place before a date that is three business days before the Voting
 Deadline (each, a “Resolution Event”):

        1.      an order of the Court is entered allowing such Claim pursuant to section 502(b) of
                the Bankruptcy Code, after notice and a hearing;

        2.      an order of the Court is entered temporarily allowing such Claim for voting
                purposes only pursuant to Bankruptcy Rule 3018(a), after notice and a hearing;

        3.      a stipulation or other agreement is executed between the Holder of such Claim and
                the Debtors temporarily allowing the Holder of such Claim to vote its Claim in an
                agreed upon amount; or

        4.      the pending objection to such Claim is voluntarily withdrawn by the Debtors.

 Accordingly, this notice and the Notice of Entry of Order Approving (I) Adequacy of the Disclosure
 Statement, (II) the Solicitation and Notice Procedures, (III) Form of Ballots and Notices in
 Connection Therewith, and (IV) Certain Dates with Respect Thereto are being sent to you for
 informational purposes only.

        PLEASE TAKE FURTHER NOTICE THAT if a Resolution Event occurs, then no later
 than one business day thereafter, the Voting and Claims Agent shall distribute a ballot, and a
 pre-addressed, postage pre-paid envelope to you, which must be returned to the Voting and Claims
 Agent no later than the Voting Deadline, which is on January 17, 2020, at 4:00 p.m., prevailing
 Eastern Time.

         PLEASE TAKE FURTHER NOTICE THAT if you have any questions about the status
 of any of your Claims, you should contact the Voting and Claims Agent in accordance with the
 instructions provided above.



                               [Remainder of page intentionally left blank]




                                                 2
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                     Pg 80 of 110


 Dated: [●], 2019              /s/ DRAFT
 New York, New York            Edward O. Sassower, P.C.
                               Joshua A. Sussberg, P.C.
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Chad J. Husnick, P.C.
                               W. Benjamin Winger (pro hac vice pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession

                               -and-

                               Steven J. Reisman
                               KATTEN MUCHIN ROSENMAN LLP
                               575 Madison Avenue
                               New York, New York 10022
                               Telephone: (212) 940-8800
                               Facsimile: (212) 940-8776

                               Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 81 of 110


                                     Exhibit 6

                                   Cover Letter
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 82 of 110


                                                  [LETTERHEAD]

                                                        [DATE]

     Via First Class Mail


     RE:    In re Barneys New York, Inc., et al.,
            Chapter 11 Case No. 19-36300 (CGM)


 TO ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN:

         Barneys New York, Inc. and its affiliated debtors and debtors in possession
                              1
 (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code in the United States Bankruptcy Court for the Southern District of New
 York (the “Court”) on August 6, 2019.

         You have received this letter and the enclosed materials because you are entitled to vote
 on the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates (as may be
 modified, amended, or supplemented from time to time, the “Plan”). 2 On [●], 2019, the Court
 entered an order (the “Disclosure Statement Order”), (a) authorizing the Debtors to solicit
 acceptances for the Plan; (b) approving the Disclosure Statement for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as containing
 “adequate information” pursuant to section 1125 of the Bankruptcy Code; (c) approving the
 solicitation materials and documents to be included in the solicitation packages
 (the “Solicitation Package”); and (d) approving procedures for soliciting, receiving, and tabulating
 votes on the Plan, and for filing objections to the Plan.

 You are receiving this letter because you are entitled to vote on the Plan. Therefore, you
 should read this letter carefully and discuss it with your attorney. If you do
 not have an attorney, you may wish to consult one.

         In addition to this cover letter, the enclosed materials comprise your Solicitation Package,
 and were approved by the Court for distribution to Holders of Claims in connection with the
 solicitation of votes to accept the Plan. The Solicitation Package consists of the following:




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.
 2
       Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Disclosure
       Statement.
19-36300-cgm      Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 83 of 110


        a.      a copy of the Solicitation and Voting Procedures;

        b.      a Ballot, together with detailed voting instructions and a pre-addressed, postage
                pre-paid return envelope;

        c.      this letter;

        d.      the Disclosure Statement (and exhibits thereto, including the Plan);

        e.      the Order (without exhibits, except the Solicitation and Voting Procedures);

        f.      the Confirmation Hearing Notice; and

        g.      such other materials as the Court may direct.

          Barneys New York, Inc. (on behalf of itself and each of the other Debtors) has approved
 the filing of the Plan and the solicitation of votes to accept the Plan. The Debtors believe that the
 acceptance of the Plan is in the best interests of their estates, Holders of Claims, and all other
 parties in interest. Moreover, the Debtors believe that any alternative other than Confirmation of
 the Plan could result in extensive delays and increased administrative expenses, which, in turn,
 likely would result in smaller distributions (or no distributions) on account of Claims asserted in
 these chapter 11 cases.

 The Debtors strongly urge you to properly and timely submit your Ballot casting a vote to
 accept the Plan in accordance with the instructions in your Ballot.
 The Voting Deadline is January 17, 2020, at 4:00 p.m. Prevailing Eastern Time.
         The materials in the Solicitation Package are intended to be self-explanatory. If you should
 have any questions, however, please feel free to contact Stretto the voting and claims agent retained
 by the Debtors in these chapter 11 cases (the “Voting and Claims Agent”), by: (a) calling the
 Debtors’ restructuring hotline at (855) 276-9008; (b) visiting the Debtors’ restructuring website at:
 https://case.stretto.com/barneys; and/or (c) writing to Stretto, Attn: Barneys’ Ballot Processing,
 c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238. You may also obtain copies of
 any pleadings filed in these chapter 11 cases for a fee via PACER at:
 http://www.nysb.uscourts.gov. Please be advised that the Voting and Claims Agent is authorized
 to answer questions about, and provide additional copies of solicitation materials, but may not
 advise you as to whether you should vote to accept or reject the Plan.

                                                       Sincerely,


                                                       ____________________________________
                                                       Barneys New York, Inc on its own behalf
                                                       and for each of the other four other Debtors




                                                  2
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 84 of 110


                                     Exhibit 7

                            Confirmation Hearing Notice
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 85 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                        NOTICE OF HEARING TO CONSIDER
                CONFIRMATION OF THE CHAPTER 11 PLAN FILED BY THE
              DEBTORS AND RELATED VOTING AND OBJECTION DEADLINES

         PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York, Inc. and its affiliated debtors and debtors in
 possession (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
 from time to time, the “Plan”); 2 (b) approving the Disclosure Statement for the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as
 containing “adequate information” pursuant to section 1125 of the Bankruptcy Code;
 (c) approving the solicitation materials and documents to be included in the Solicitation Package;
 and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
 filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
 consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 24,
 2020, at : .m. prevailing Eastern Time, before the Honorable Chief Judge Cecelia G. Morris, in
 the United States Bankruptcy Court for the Southern District of New York, located at 355 Main
 Street, Poughkeepsie, New York 12601-3315.




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28           Main Document
                                          Pg 86 of 110



 Please be Advised: The Confirmation Hearing may be continued from time to time by the
 Court or the Debtors without further notice other than by such adjournment being
 announced in open court or by a Notice of Adjournment Filed with the Court and served on
 all parties entitled to notice.

           CRITICAL INFORMATION REGARDING VOTING ON THE PLAN

        Voting Record Date.             The voting record date is December 11, 2019
 (the “Voting Record Date”), which is the date for determining which Holders of Claims in the
 Voting Classes are entitled to vote on the Plan.

        Voting Deadline. The deadline for voting on the Plan is on January 17, 2020, at 4:00
 p.m. prevailing Eastern Time (the “Voting Deadline”). If you received a Solicitation Package,
 including a Ballot and intend to vote on the Plan you must: (a) follow the instructions carefully;
 (b) complete all of the required information on the ballot; and (c) execute and return your
 completed Ballot according to and as set forth in detail in the voting instructions so that it is
 actually received by the Debtors’ voting and claims agent, Stretto (the “Voting and Claims
 Agent”) on or before the Voting Deadline. A failure to follow such instructions may disqualify
 your vote.

         CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

 Article VIII of the Plan contains Release, Exculpation, and Injunction provisions, and
 Article VIII.E contains a Third-Party Release. Thus, you are advised to review and consider
 the Plan carefully because your rights might be affected thereunder.



                                   Binding nature of the Plan:

 If confirmed, the Plan will bind all Holders of Claims or Interests to the maximum extent
 permitted by applicable law, whether or not such Holder will receive or retain any property
 or interest in property under the Plan, has filed a Proof of Claim in these Chapter 11 Cases,
 or failed to vote to accept or reject the Plan or voted to reject the Plan.

         Plan Objection Deadline. The deadline for filing objections to the Plan is January 17,
 2020, at 4:00 p.m. prevailing Eastern Time (the “Plan Objection Deadline”). All objections to
 the relief sought at the Confirmation Hearing must: (a) be in writing; (b) conform to the
 Bankruptcy Rules, the Local Rules, and any orders of the Court; (c) state, with particularity, the
 legal and factual basis for the objection and, if practicable, a proposed modification to the Plan
 (or related materials) that would resolve such objection; and (d) be filed with the Court
 (contemporaneously with a proof of service) and served upon the following parties so as to be
 actually received on or before January 17, 2020, at 4:00 p.m. prevailing Eastern Time:




                                                 2
19-36300-cgm      Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 87 of 110


  Debtors                                             Counsel to the Debtors

  Barneys New York, Inc.                              Kirkland & Ellis LLP
  660 Madison Avenue, 9th Floor                       601 Lexington Avenue
  New York, New York 10065                            New York, New York 10022
  Attn.: Grace Fu                                     Attn.: Edward O. Sassower, P.C.
                                                             Joshua A. Sussberg, P.C.

                                                      and

                                                      Kirkland & Ellis LLP
                                                      300 North LaSalle
                                                      Chicago, Illinois 60654
                                                      Attn.: Chad Husnick, P.C.
                                                             W. Benjamin Winger

  United States Trustee                               Counsel to the Committee

  The United States Trustee for Region 2              Pachulski Stang Ziehl & Jones LLP
  11A Clinton Avenue, Room 620                        780 Third Avenue, 34th Floor
  Albany, New York 12207                              New York, New York 10017
  Attn.: Alicia Leonhard                              Attn: Bradford Sandler
                                                             Robert Feinstein


                                 ADDITIONAL INFORMATION

         Obtaining Solicitation Materials. The materials in the Solicitation Package are intended
 to be self-explanatory. If you should have any questions or if you would like to obtain additional
 solicitation materials (or paper copies of solicitation materials if you received a CD-ROM or flash
 drive), please feel free to contact the Debtors’ Voting and Claims Agent, by: (a) calling the
 Debtors’ restructuring hotline at (855) 276-9008; (b) visiting the Debtors’ restructuring website at:
 https://cases.stretto.com/barneys; and/or (c) writing to Stretto, Attn: Barneys Ballot Processing,
 c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238. You may also obtain copies of
 any pleadings filed in these chapter 11 cases for a fee via PACER at:
 http://www.nysb.uscourts.gov. Please be advised that the Voting and Claims Agent is authorized
 to answer questions about, and provide additional copies of, solicitation materials, but may not
 advise you as to whether you should vote to accept or reject the Plan.

        Filing the Plan Supplement. The Debtors will file the Plan Supplement (as defined in the
 Plan) no later than five days prior to the Voting Deadline and will serve notice on all Holders of
 Claims entitled to vote on the Plan, which will: (a) inform parties that the Debtors filed the Plan
 Supplement; (b) list the information contained in the Plan Supplement; and (c) explain how parties
 may obtain copies of the Plan Supplement.




                                                  3
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 88 of 110


                                RELEASES AND EXCULPATION

 Releases and Exculpation. Article VIII of the Plan contains release, exculpation, and injunction
 provisions, and Article VIII.E contains a Third-Party Release. Thus, you are advised to review and
 consider the Plan carefully because your rights might be affected thereunder.

 Article VIII.D of the Plan provides for a Debtor Release (the “Debtor Release”):

 Effective as of the Effective Date, for good and valuable consideration, the adequacy of which is
 hereby confirmed, each Released Party is deemed released by each and all of the Debtors, the
 Wind-Down Debtors, and their Estates, in each case on behalf of themselves and their respective
 successors, assigns, and representatives, and any and all other Entities who may purport to assert
 any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing Entities,
 from any and all Claims, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, including any derivative claims, asserted or assertable on behalf of any of
 the Debtors, the Wind-Down Debtors, or their Estates, as applicable, whether known or unknown,
 foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the
 Debtors, the Wind-Down Debtors, or their Estates or affiliates would have been legally entitled to
 assert in their own right (whether individually or collectively) or on behalf of the Holder of any
 Claim against, or Interest in, a Debtor or other Entity, based on or relating to, or in any manner
 arising from, in whole or in part, the Debtors, the purchase, sale, or rescission of the purchase or
 sale of any security of the Debtors or the Wind-Down Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business
 or contractual arrangements between any Debtor and any Released Party, the Debtors’ in- or out-
 of-court restructuring efforts, intercompany transactions, the Prepetition Credit Documents, the
 Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the Chapter
 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or consummation of the
 Disclosure Statement, the DIP Facilities, the DIP Credit Agreement, the Sale Transaction, the Plan
 (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction,
 contract, instrument, release, or other agreement or document created or entered into in connection
 with the Disclosure Statement, the DIP Facilities, or the Plan, the filing of the Chapter 11 Cases,
 the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation
 of the Plan, including the issuance or distribution of securities pursuant to the Plan, or the
 distribution of property under the Plan or any other related agreement, or upon any other act or
 omission, transaction, agreement, event, or other occurrence taking place on or before the Effective
 Date; provided that any right to enforce the Plan and Confirmation Order is not so released.
 Without limiting the foregoing, neither the Debtors nor the Wind-Down Debtors, as applicable,
 shall pursue any claims against the Released Parties other than those incurred in the ordinary
 course of business.

 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the releases described in this Article VIII.D by the Debtors, which
 includes by reference each of the related provisions and definitions contained in this Plan, and
 further, shall constitute the Bankruptcy Court’s finding that each release described in this Article
 VIII.D is: (1) in exchange for the good and valuable consideration provided by the Released
 Parties, (2) a good-faith settlement and compromise of such Claims; (3) in the best interests of the
 Debtors and all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and


                                                   4
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 89 of 110


 made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or Wind-
 Down Debtors or their respective Estates asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property.

 Article VIII.E of the Plan provides for a Third Party Release (the “Third Party Release”):

 Effective as of the Effective Date, in exchange for good and valuable consideration, including the
 obligations of the Debtors under the Plan and the contributions of the Released Parties to facilitate
 and implement the Plan, to the fullest extent permissible under applicable law, as such law may be
 extended or integrated after the Effective Date, each of the Releasing Parties shall be deemed to
 have conclusively, absolutely, unconditionally, irrevocably, and forever, released each Debtor,
 Wind-Down Debtor, and Released Party from any and all any and all Claims, interests, obligations,
 rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever, whether known or
 unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise,
 including any derivative claims, asserted or assertable on behalf of any of the Debtors, the Wind-
 Down Debtors, or their Estates, that such Entity would have been legally entitled to assert (whether
 individually or collectively), based on or relating to, or in any manner arising from, in whole or in
 part, the Debtors, the purchase, sale, or rescission of the purchase or sale of any security of the
 Debtors or the Wind-Down Debtors, the subject matter of, or the transactions or events giving rise
 to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
 between any Debtor and any Released Party, the Debtors’ in- or out-of-court restructuring efforts,
 intercompany transactions, the Prepetition Credit Documents, the Restructuring Transactions, the
 sale and marketing process, the Store Closing Sales, the Chapter 11 Cases, the formulation,
 preparation, dissemination, negotiation, filing, or consummation of the Disclosure Statement, the
 DIP Facilities, the DIP Credit Documents, the Sale Transaction, the Plan (including, for the
 avoidance of doubt, the Plan Supplement), or any Restructuring Transaction, contract, instrument,
 release, or other agreement or document created or entered into in connection with the Disclosure
 Statement, the DIP Facilities, the DIP Credit Documents, or the Plan, the filing of the Chapter 11
 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
 implementation of the Plan, including the issuance or distribution of securities pursuant to the Plan,
 or the distribution of property under the Plan or any other related agreement, or upon any other
 related act or omission, transaction, agreement, event, or other occurrence taking place on or before
 the Effective Date; provided that any right to enforce the Plan and Confirmation Order is not so
 released.

 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the releases described in this Article VIII.E, which includes by reference
 each of the related provisions and definitions contained in this Plan, and further, shall constitute
 the Bankruptcy Court’s finding that each release described in this Article VIII.E is: (1) in exchange
 for the good and valuable consideration provided by the Released Parties, (2) a good-faith
 settlement and compromise of such Claims; (3) in the best interests of the Debtors and all Holders
 of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice
 and opportunity for hearing; and (6) a bar to any of the Debtors or Wind-Down Debtors or their
 respective Estates asserting any claim, Cause of Action, or liability related thereto, of any kind
 whatsoever, against any of the Released Parties or their property.




                                                   5
19-36300-cgm       Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28             Main Document
                                           Pg 90 of 110


 Article VIII.F of the Plan provides for an Exculpation (the “Exculpation”):

 Notwithstanding anything herein to the contrary, the Exculpated Parties shall neither have nor
 incur, and each Exculpated Party is released and exculpated from, any liability to any Holder of a
 Cause of Action, Claim, or Interest for any act or omission in connection with, relating to, or
 arising out of, the Chapter 11 Cases, consummation of the Sale Transaction, the formulation,
 preparation, dissemination, negotiation, filing, or consummation of the Disclosure Statement, the
 Plan, the DIP Facilities, the DIP Credit Documents, or any Restructuring Transaction, contract,
 instrument, release or other agreement or document created or entered into in connection with the
 Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
 the pursuit of Consummation, the administration and implementation of the Plan, including the
 issuance of securities pursuant to the Plan or the distribution of property under the Plan or any
 other related agreement (whether or not such issuance or distribution occurs following the
 Effective Date), negotiations regarding or concerning any of the foregoing, or the administration
 of the Plan or property to be distributed hereunder, except for actions determined by Final Order
 to have constituted actual fraud or gross negligence, but in all respects such Entities shall be
 entitled to reasonably rely upon the advice of counsel with respect to their duties and
 responsibilities pursuant to the Plan. The Exculpated Parties have, and upon completion of the
 Plan shall be deemed to have, participated in good faith and in compliance with the applicable
 laws with regard to the solicitation of votes and distribution of consideration pursuant to the Plan
 and, therefore, are not, and on account of such distributions shall not be, liable at any time for the
 violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
 rejections of the Plan or such distributions made pursuant to the Plan.

 Article VIII.G of the Plan provides for an Injunction (the “Injunction”):

 Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
 pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold
 Claims or Interests that have been released, satisfied, or are subject to exculpation are permanently
 enjoined, from and after the Effective Date, from taking any of the following actions against, as
 applicable, the Debtors, the Wind-Down Debtors, the Exculpated Parties, or the Released Parties:
 (1) commencing or continuing in any manner any action or other proceeding of any kind on
 account of or in connection with or with respect to any such Claims or Interests; (2) enforcing,
 attaching, collecting, or recovering by any manner or means any judgment, award, decree, or order
 against such Entities on account of or in connection with or with respect to any such Claims or
 Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such Entities
 or the property or the estates of such Entities on account of or in connection with or with respect
 to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of
 any kind against any obligation due from such Entities or against the property of such Entities on
 account of or in connection with or with respect to any such Claims or Interests unless such Holder
 has Filed a motion requesting the right to perform such setoff on or before the Effective Date, and
 notwithstanding an indication of a Claim or Interest or otherwise that such Holder asserts, has, or
 intends to preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing
 or continuing in any manner any action or other proceeding of any kind on account of or in
 connection with or with respect to any such Claims or Interests released or settled pursuant to the
 Plan.



                                                   6
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28           Main Document
                                          Pg 91 of 110


 Upon entry of the Confirmation Order, all Holders of Claims and Interests and their respective
 current and former employees, agents, officers, directors, principals, and direct and indirect
 affiliates shall be enjoined from taking any actions to interfere with the implementation or
 Consummation of the Plan. Each Holder of an Allowed Claim or Allowed Interest, as applicable,
 by accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or
 Interest, as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction
 provisions set forth in this Article IX.F of the Plan.



                            [Remainder of page intentionally left blank]




                                                 7
19-36300-cgm    Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                      Pg 92 of 110


 Dated: [●], 2019               /s/ DRAFT
                                Edward O. Sassower, P.C.
                                Joshua A. Sussberg, P.C.
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900

                                -and-

                                Chad J. Husnick, P.C.
                                W. Benjamin Winger (pro hac vice pending)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Co-Counsel for the Debtors and Debtors in Possession

                                -and-

                                Steven J. Reisman
                                KATTEN MUCHIN ROSENMAN LLP
                                575 Madison Avenue
                                New York, New York 10022
                                Telephone: (212) 940-8800
                                Facsimile: (212) 940-8776

                                Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 93 of 110


                                     Exhibit 8

                              Plan Supplement Notice
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 94 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                             NOTICE OF FILING OF PLAN SUPPLEMENT

         PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York, Inc. and its affiliated debtors and debtors in
 possession (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
 from time to time, the “Plan”); 2 (b) approving the Disclosure Statement for the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as
 containing “adequate information” pursuant to section 1125 of the Bankruptcy Code;
 (c) approving the solicitation materials and documents to be included in the Solicitation Packages;
 and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
 filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT as contemplated by the Plan and the
 Disclosure Statement Order approving the Disclosure Statement, the Debtors filed the Plan
 Supplement with the Court on [●], 2019 [Docket No. [●]]. The Plan Supplement will include the
 following materials in connection with confirmation (each as defined in the Plan): (a) Schedule
 of Assumed Executory Contracts and Unexpired Leases; (b) Schedule of Retained Causes of
 Action; (c) the identity and terms of compensation of the Plan Administrator; (d) the Wind Down
 Budget; (e) any transition services agreement between the Purchasers and the Debtors; and (f) any
 other necessary documentation related to the Sale Transaction or other Restructuring Transactions.

         PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
 consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 24,
 2020, at : .m. prevailing Eastern Time, before the Honorable Chief Judge Cecelia G. Morris, in
 the United States Bankruptcy Court for the Southern District of New York, located at 355 Main
 Street, Poughkeepsie, New York 12601-3315.

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm       Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                            Pg 95 of 110


         PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
 Plan is January 17, 2020, at 4:00 p.m. prevailing Eastern Time (the “Plan Objection Deadline”).
 Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Local
 Rules, and any orders of the Court; (c) state, with particularity, the basis and nature of any objection
 to the Plan and, if practicable, a proposed modification to the Plan that would resolve such
 objection; and (d) be filed with the Court (contemporaneously with a proof of service) and served
 upon the following parties so as to be actually received on or before January 17, 2020, at
 4:00 p.m. prevailing Eastern Time:

  Debtors                                               Counsel to the Debtors

  Barneys New York, Inc.                                Kirkland & Ellis LLP
  660 Madison Avenue, 9th Floor                         601 Lexington Avenue
  New York, New York 10017                              New York, New York 10022
  Attn.: Grace Fu                                       Attn.: Edward O. Sassower, P.C.
                                                               Joshua A. Sussberg, P.C.

                                                        and

                                                        Kirkland & Ellis LLP
                                                        300 North LaSalle
                                                        Chicago, Illinois 60654
                                                        Attn.: Chad Husnick, P.C.
                                                               W. Benjamin Winger

  United States Trustee                                 Counsel to the Committee

  The United States Trustee for Region 2                Pachulski Stang Ziehl & Jones LLP
  11A Clinton Avenue, Room 620                          780 Third Avenue, 34th Floor
  Albany, New York 12207                                New York, New York 10017
  Attn.: Alicia Leonhard                                Attn: Bradford Sandler
                                                               Robert Feinstein


         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
 Stretto, the voting and claims agent retained by the Debtors in these chapter 11 cases
 (the “Voting and Claims Agent”), by: (a) calling the Debtors’ restructuring hotline at
 (855) 276-9008;         (b) visiting    the      Debtors’        restructuring    website      at:
 https://cases.stretto.com/barneys; and/or (c) writing to Stretto, Attn: Barneys Ballot Processing,
 c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238. You may also obtain copies of
 any pleadings filed in these chapter 11 cases for a fee via PACER at:
 http://www.nysb.uscourts.gov.




                                                    2
19-36300-cgm     Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28        Main Document
                                         Pg 96 of 110



 Article VIII of the Plan contains Release, Exculpation, and Injunction Provisions, and
 Article VIII.E contains a Third-Party Release.

 Thus, you are advised to review and consider the Plan carefully because your rights might
 be affected thereunder.

 This Notice is being sent to you for informational purposes only. If you have questions with
 respect to your rights under the Plan or about anything stated herein or if you would like to
 obtain additional information, contact the Voting and Claims Agent.




                           [Remainder of page intentionally left blank]




                                                3
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                     Pg 97 of 110




 Dated: [●], 2019              /s/ DRAFT
 New York, New York            Edward O. Sassower, P.C.
                               Joshua A. Sussberg, P.C.
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Chad J. Husnick, P.C.
                               W. Benjamin Winger (pro hac vice pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession

                               -and-

                               Steven J. Reisman
                               KATTEN MUCHIN ROSENMAN LLP
                               575 Madison Avenue
                               New York, New York 10022
                               Telephone: (212) 940-8800
                               Facsimile: (212) 940-8776

                               Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28    Main Document
                                     Pg 98 of 110


                                     Exhibit 9

          Notice of Assumption of Executory Contracts and Unexpired Leases
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 99 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                             NOTICE OF (A) EXECUTORY
                 CONTRACTS AND UNEXPIRED LEASES TO BE ASSUMED
            BY THE DEBTORS PURSUANT TO THE PLAN, (B) CURE AMOUNTS,
         IF ANY, AND (C) RELATED PROCEDURES IN CONNECTION THEREWITH

         PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York, Inc. and its affiliated debtors and debtors in
 possession (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
                                 2
 from time to time, the “Plan”); (b) approving the Disclosure Statement for the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as
 containing “adequate information” pursuant to section 1125 of the Bankruptcy Code;
 (c) approving the solicitation materials and documents to be included in the Solicitation Package;
 and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
 filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Schedule of Assumed
 Executory Contracts and Unexpired Leases (the “Assumption Schedule”) with the Court as part
 of the Plan Supplement on [●], 2019, as contemplated under the Plan. The determination to assume
 the agreements identified on the Assumption Schedule was made as of [November ●], 2019 and is
 subject to revision.

         PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
 consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 24,
 2020, at : .m. prevailing Eastern Time, before the Honorable Chief Judge Cecelia G. Morris, in
 the United States Bankruptcy Court for the Southern District of New York, located at 355 Main
 Street, Poughkeepsie, New York 12601.


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm         Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                        Main Document
                                                Pg 100 of 110


         PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
 Debtors’ records reflect that you are a party to a contract that is listed on the Assumption Schedule.
 Therefore, you are advised to review carefully the information contained in this notice and the
 related provisions of the Plan, including the Assumption Schedule.

         PLEASE TAKE FURTHER NOTICE that the Debtors are proposing to assume the
 Executory Contract(s) and Unexpired Lease(s) listed on Exhibit A, attached hereto, to which you
 are a party. 3

         PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy Code
 requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly cure, any
 defaults under executory contracts and unexpired leases at the time of assumption. Accordingly,
 the Debtors have conducted a thorough review of their books and records and have determined the
 amounts required to cure defaults, if any, under the Executory Contract(s) and Unexpired Lease(s),
 which amounts are listed on Exhibit A attached hereto. Please note that if no amount is stated for
 a particular Executory Contract or Unexpired Lease, the Debtors believe that there is no cure
 amount outstanding for such contract or lease.

          PLEASE TAKE FURTHER NOTICE THAT absent any pending dispute, the monetary
 amounts required to cure any existing defaults arising under the Executory Contract(s) and
 Unexpired Lease(s) identified above will be satisfied, pursuant to section 365(b)(1) of the
 Bankruptcy Code, by the Debtors in cash on the Effective Date. In the event of a dispute, however,
 payment of the cure amount would be made following the entry of a final order(s) resolving the
 dispute and approving the assumption. Any objection by a contract or lease counterparty to a
 proposed assumption or related Cure Cost must be filed, served, and actually received by the
 Debtors by the date on which objections to confirmation are due (or such other date as may be
 provided in the applicable assumption notice). Any counterparty to an Executory Contract or
 Unexpired Lease that fails to object timely to the proposed assumption or Cure Cost will be deemed
 to have assented to such assumption or Cure Cost. Any objection to a proposed assumption or
 cure amount will be scheduled to be heard by the Bankruptcy Court at the Wind-Down Debtors’
 first scheduled omnibus hearing after which such objection is timely filed. If an objection to the
 proposed assumption or related cure amount is sustained by the Court, the Debtors may elect to
 reject such Executory Contract or Unexpired Lease in lieu of assuming it. The Debtors, in
 consultation with the Requisite Lenders, may settle any dispute regarding the amount of any Cure
 Cost without any further notice to any party or any action, order, or approval of the Bankruptcy
 Court.


 3
     Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Assumption Schedule,
     nor anything contained in the Plan or each Debtor’s schedule of assets and liabilities, shall constitute an admission
     by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of
     assumption, that any Wind-Down Debtor(s) has any liability thereunder, or that such Executory Contract or
     Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtors expressly reserve the
     right to (a) remove any Executory Contract or Unexpired Lease from the Assumption Schedule and reject such
     Executory Contract or Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date and (b)
     contest any Claim (or cure amount) asserted in connection with assumption of any Executory Contract or
     Unexpired Lease.



                                                            2
19-36300-cgm       Doc 529      Filed 11/15/19 Entered 11/15/19 18:38:28              Main Document
                                            Pg 101 of 110


         PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
 Plan is January 17, 2020, at 4:00 p.m. prevailing Eastern Time (the “Plan Objection Deadline”).
 Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Local
 Rules, and any orders of the Court; (c) state, with particularity, the basis and nature of any objection
 to the Plan and, if practicable, a proposed modification to the Plan that would resolve such
 objection; and (d) be filed with the Court (contemporaneously with a proof of service) and served
 upon the following parties so as to be actually received on or before January 17, 2020, at
 4:00 p.m. prevailing Eastern Time:

  Debtors                                               Counsel to the Debtors

  Barneys New York, Inc.                                Kirkland & Ellis LLP
  660 Madison Avenue, 9th Floor                         601 Lexington Avenue
  New York, New York 10065                              New York, New York 10022
  Attn.: Grace Fu                                       Attn.: Edward O. Sassower, P.C.
                                                               Joshua A. Sussberg, P.C.

                                                        and

                                                        Kirkland & Ellis LLP
                                                        300 North LaSalle
                                                        Chicago, Illinois 60654
                                                        Attn.: Chad Husnick, P.C.
                                                               W. Benjamin Winger

  United States Trustee                                 Counsel to the Committee

  The United States Trustee for Region 2                Pachulski Stang Ziehl & Jones LLP
  11A Clinton Avenue, Room 620                          780 Third Avenue, 34th Floor
  Albany, New York 12207                                New York, New York 10017
  Attn.: Alicia Leonhard                                Attn: Bradford Sandler
                                                               Robert Feinstein


         PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
 with the assumption of the Executory Contract(s) and Unexpired Lease(s) identified above and/or
 related cure or adequate assurances proposed in connection with the Plan that remain unresolved
 as of the Confirmation Hearing will be heard at the Confirmation Hearing (or such other date as
 fixed by the Court).

         PLEASE TAKE FURTHER NOTICE THAT assumption of any Executory Contract
 or Unexpired Lease pursuant to the Plan or otherwise shall result in the full release and
 satisfaction of any Claims or defaults, whether monetary or nonmonetary, including defaults
 of provisions restricting the change in control or ownership interest composition or other
 bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
 Lease at any time before the date of the Debtors or Wind-Down Debtors assume such
 Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to an


                                                    3
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28           Main Document
                                          Pg 102 of 110


 Executory Contract or Unexpired Lease that has been assumed shall be deemed disallowed
 and expunged, without further notice to or action, order, or approval of the Bankruptcy
 Court.

          PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
 Stretto, the voting and claims agent retained by the Debtors in these chapter 11 cases
 (the “Voting and Claims Agent”), by: (a) calling the Debtors’ restructuring hotline at
 (855) 276-9008;         (b) visiting    the      Debtors’        restructuring    website      at:
 https://cases.stretto.com/barneys; and/or (c) writing to Stretto, Attn: Barneys Ballot Processing,
 c/o Stretto, 8269 E. 23rd Avenue, Suite 275, Denver, CO 80238. You may also obtain copies of
 any pleadings filed in these chapter 11 cases for a fee via PACER at:
 http://www.nysb.uscourts.gov.

 Article VIII of the Plan contains Release, Exculpation, and Injunction Provisions, and
 Article VIII.E contains a Third-Party Release.

 Thus, you are advised to review and consider the Plan carefully because your rights might
 be affected thereunder.

 This Notice is being sent to you for informational purposes only. If you have questions with
 respect to your rights under the Plan or about anything stated herein or if you would like to
 obtain additional information, contact the Voting and Claims Agent.


                            [Remainder of page intentionally left blank]




                                                 4
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                     Pg 103 of 110


 Dated: [●], 2019              /s/ DRAFT
 New York, New York            Edward O. Sassower, P.C.
                               Joshua A. Sussberg, P.C.
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Chad J. Husnick, P.C.
                               W. Benjamin Winger (pro hac vice pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession

                               -and-

                               Steven J. Reisman
                               KATTEN MUCHIN ROSENMAN LLP
                               575 Madison Avenue
                               New York, New York 10022
                               Telephone: (212) 940-8800
                               Facsimile: (212) 940-8776

                               Co-Counsel for the Debtors and Debtors in Possession
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28   Main Document
                                     Pg 104 of 110


                                     Exhibit A

   Counterparty Name     Description of Contract       Amount Required to
                                                     Cure Default Thereunder,
                                                              If Any
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28     Main Document
                                     Pg 105 of 110


                                     Exhibit 10

           Notice of Rejection of Executory Contracts and Unexpired Leases
19-36300-cgm           Doc 529        Filed 11/15/19 Entered 11/15/19 18:38:28                      Main Document
                                                  Pg 106 of 110


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                  NOTICE REGARDING EXECUTORY CONTRACTS
          AND UNEXPIRED LEASES TO BE REJECTED PURSUANT TO THE PLAN

         PLEASE TAKE NOTICE THAT on [●], 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order (the “Disclosure Statement
 Order”), (a) authorizing Barneys New York, Inc. and its affiliated debtors and debtors in
 possession (collectively, the “Debtors”), to solicit acceptances for the Joint Chapter 11 Plan of
 Barneys New York, Inc. and Its Debtor Affiliates (as may be modified, amended, or supplemented
 from time to time, the “Plan”); 2 (b) approving the Disclosure Statement for the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates (the “Disclosure Statement”) as
 containing “adequate information” pursuant to section 1125 of the Bankruptcy Code;
 (c) approving the solicitation materials and documents to be included in the Solicitation Package;
 and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
 filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT pursuant to Article V.A of the Plan each
 of the Debtors’ Executory Contracts and Unexpired Leases not previously assumed or rejected will
 be deemed rejected as of the Effective Date, other than: (1) those that are identified on the
 Schedule of Assumed Executory Contracts and Unexpired Leases; (2) those that have been
 previously assumed by a Final Order; (3) those that are the subject of a motion to assume that is
 pending on the Confirmation Date; (4) those that are a contract, release, or other agreement or
 document entered into in connection with the Plan; or (5) those that are an insurance policy. The
 Schedule of Assumed Executory Contracts and Unexpired Leases is subject to ongoing review and
 revision.




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.

 2
       Capitalized terms not otherwise defined herein shall have the same meanings set forth in the Disclosure Statement.
19-36300-cgm        Doc 529       Filed 11/15/19 Entered 11/15/19 18:38:28                   Main Document
                                              Pg 107 of 110


 PLEASE TAKE FURTHER NOTICE THAT you are receiving this Notice because the
 Debtors’ records reflect that you are a party to an Executory Contract or Unexpired Lease
 that will be rejected pursuant to the Plan. Therefore, you are advised to review carefully the
 information contained in this Notice and the related provisions of the Plan. 3

         PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
 consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 24,
 2020, : .m. prevailing Eastern Time, before the Honorable Chief Judge Cecelia G. Morris, in
 the United States Bankruptcy Court for the Southern District of New York, located at 355 Main
 Street, Poughkeepsie, New York 12601-3315.

         PLEASE TAKE FURTHER NOTICE THAT all proofs of Claim with respect to Claims
 arising from the rejection of Executory Contracts or Unexpired Leases, if any, must be filed with
 the Bankruptcy Court within 30 days after the date of service of the order of the Bankruptcy Court
 (including the Confirmation Order) approving such rejection. Any Claims arising from the
 rejection of an Executory Contract or Unexpired Lease not filed within such time will be
 automatically disallowed, forever barred from assertion, and shall not be enforceable against the
 Debtors or the Wind-Down Debtors, their Estates, or their property without the need for any
 objection by the Wind-Down Debtors or further notice to, or action, order, or approval of the
 Bankruptcy Court.

         PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
 Plan is January 17, 2020, at 4:00 p.m. prevailing Eastern Time (the “Plan Objection Deadline”).
 Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Local
 Rules, and any orders of the Court; (c) state, with particularity, the basis and nature of any objection
 to the Plan and, if practicable, a proposed modification to the Plan that would resolve such
 objection; and (d) be filed with the Court (contemporaneously with a proof of service) and served
 upon the following parties so as to be actually received on or before January 17, 2020, at
 4:00 p.m. / prevailing Eastern Time:




 3
     Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Rejected Executory
     Contract and Unexpired Lease List, nor anything contained in the Plan, shall constitute an admission by the
     Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any
     Wind-Down Debtor has any liability thereunder. Further, the Debtors expressly reserve the right to (a) remove
     any Executory Contract or Unexpired Lease from the Rejection Schedule and assume such Executory Contract
     or Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date and (b) contest any Claim
     asserted in connection with rejection of any Executory Contract or Unexpired Lease.



                                                        2
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                          Pg 108 of 110


  Debtors                                           Counsel to the Debtors

  Barneys New York, Inc.                            Kirkland & Ellis LLP
  660 Madison Avenue, 9th Floor                     601 Lexington Avenue
  New York, New York 10065                          New York, New York 10022
  Attn.: Grace Fu                                   Attn.: Edward O. Sassower, P.C.
                                                           Joshua A. Sussberg, P.C.

                                                    and

                                                    Kirkland & Ellis LLP
                                                    300 North LaSalle
                                                    Chicago, Illinois 60654
                                                    Attn.: Chad Husnick, P.C.
                                                           W. Benjamin Winger

  United States Trustee                             Counsel to the Committee

  The United States Trustee for Region 2            Pachulski Stang Ziehl & Jones LLP
  11A Clinton Avenue, Room 620                      780 Third Avenue, 34th Floor
  Albany, New York 12207                            New York, New York 10017
  Attn.: Alicia Leonhard                            Attn: Bradford Sandler
                                                           Robert Feinstein


         PLEASE TAKE FURTHER NOTICE THAT any objections to Plan in connection with
 the rejection of the Executory Contract(s) and Unexpired Lease(s) identified above and/or related
 rejection damages proposed in connection with the Plan that remain unresolved as of the
 Confirmation Hearing will be heard at the Confirmation Hearing (or such other date as fixed by
 the Court).




                                                3
19-36300-cgm      Doc 529     Filed 11/15/19 Entered 11/15/19 18:38:28           Main Document
                                          Pg 109 of 110


         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
 Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
 Stretto, the voting and claims agent retained by the Debtors in these chapter 11 cases
 (the “Voting and Claims Agent”), by: (a) calling the Debtors’ restructuring hotline at
 (855) 276-9008;         (b) visiting    the       Debtors’       restructuring    website      at:
 https://cases.stretto.com/barneys; and/or (c) writing to Stretto, Attn: Barneys Ballot Processing,
 c/o Stretto, 6201 15th Avenue, Brooklyn, New York 11219. You may also obtain copies of any
 pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.

 Article VIII of the Plan contains Release, Exculpation, and Injunction Provisions, and
 Article VIII.E contains a Third-Party Release.

 Thus, you are advised to review and consider the Plan carefully because your rights might
 be affected thereunder.

 This Notice is being sent to you for informational purposes only. If you have questions with
 respect to your rights under the Plan or about anything stated herein or if you would like to
 obtain additional information, contact the Voting and Claims Agent.




                            [Remainder of page intentionally left blank]




                                                 4
19-36300-cgm   Doc 529   Filed 11/15/19 Entered 11/15/19 18:38:28          Main Document
                                     Pg 110 of 110


 Dated: [●], 2019              /s/ DRAFT
 New York, New York            Edward O. Sassower, P.C.
                               Joshua A. Sussberg, P.C.
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Chad J. Husnick, P.C.
                               W. Benjamin Winger (pro hac vice pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession

                               -and-

                               Steven J. Reisman
                               KATTEN MUCHIN ROSENMAN LLP
                               575 Madison Avenue
                               New York, New York 10022
                               Telephone: (212) 940-8800
                               Facsimile: (212) 940-8776

                               Co-Counsel for the Debtors and Debtors in Possession
